EXHIBIT B
                                                                    EXECUTION VERSION

   AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED COMMITMENT
                              LETTER

              AMENDMENT NO. 1 (this “Amendment”), dated as of September 21, 2018, to
the Second Amended and Restated Commitment Letter, dated as of August 8, 2018 (as amended,
supplemented or otherwise modified prior to the date hereof, “Commitment Letter”; and the
Commitment Letter, as amended by this Amendment, the “Amended Commitment Letter”), by
and among UNITED NATURAL FOODS, INC. (the “Borrower”), GOLDMAN SACHS BANK
USA (“GS Bank”), GOLDMAN SACHS LENDING PARTNERS LLC, BANK OF AMERICA,
N.A. (“Bank of America”), MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED (acting together with any of its designated affiliates, “MLPFS”; and, together
with Bank of America,“BAML”), WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells Fargo Bank”), JPMORGAN CHASE BANK, N.A (“JPMCB”) and U.S. BANK
NATIONAL ASSOCIATION (“US Bank”; and, together with GS Bank, BAML, Wells Fargo
Bank and JPMCB, the “Commitment Parties”).

              WHEREAS, the Borrower has requested that the Commitment Letter be
amended on the terms set forth herein, and each Commitment Party party hereto consents to this
Amendment.

                 Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

               Section 1 Definitions. Capitalized terms used and not otherwise defined herein
have the meanings assigned to them in the Amended Commitment Letter.

                 Section 2 Amendments to Commitment Letter. Each of the parties hereto
agrees that, effective on the Amendment Effective Date (as defined below), the Commitment
Letter shall be amended such that, after giving effect to all such amendments, the Amended
Commitment Letter is as set forth on Exhibit A attached hereto.

                 Section 3 Amendment Effective Date. This Amendment shall become effective
as of the date on which the Borrower and each Commitment Party execute and deliver a signature
page hereto (the “Amendment Effective Date”), and such date is September 21, 2018.

               Section 4 Effects of Amendment. Except as expressly set forth herein, the
Commitment Letter shall remain in full force and effect in accordance with its terms. From and
after the Amendment Effective Date, each reference in the Commitment Letter to “this
Commitment Letter”, “hereunder”, “hereof”, “herein”, or words of like import, and each
reference to the Commitment Letter in the Fee Letter shall be deemed a reference to the
Commitment Letter as amended hereby.

            Section 5 Governing Law, Etc. THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK. EACH PARTY HERETO HEREBY IRREVOCABLY AGREES TO
WAIVE (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY IN
ANY SUIT, ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR
ON BEHALF OF ANY PARTY RELATED TO OR ARISING OUT OF THIS AMENDMENT.



#91297930v4
                 Section 6 Miscellaneous. The provisions contained in Sections 6 and 7 of the
Amended Commitment Letter are hereby incorporated by reference mutatis mutandis. Each of the
parties hereto agree that this Amendment is a binding and effective agreement with respect to the
subject matter contained herein.

                 Section 7 Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which, when taken together,
shall constitute one agreement. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile transmission or electronic transmission (e.g., “pdf” or “tiff”) shall be
effective as delivery of a manually executed counterpart of this Amendment.

                                    [Signature pages follow]




                                               2
#91297930v4
                Please confirm that the foregoing is our mutual understanding by signing and returning to
us an executed counterpart of this Fee Letter.

                                                        Very truly yours,

                                                        GOLDMAN SACHS BANK USA


                                                        By: ___________________________________
                                                        Name:
                                                        Title:

                                                        GOLDMAN SACHS LENDING PARTNERS
                                                        LLC


                                                        By: ___________________________________
                                                        Name:
                                                        Title:




                         [Signature Page to Amendment 2nd A&R Commitment Letter]
                        BANK OF AMERICA, N.A.




                                     Jonathan Miscimarra
                                           Director
                        MERRILL LYNCH, PIERCE, FENNER & SMITH
                        INCORPORATED




                                    Jonathan Miscimarra
                                          Director




[Signature Page to Amendment to 2nd A&R Commitment Letter]
                                 JPMORGAN CHASE BANK, N.A.




                                ��-
                                 Name:
                                 Title:        .-Mela T. Sctuelbatein
                                                 Executive Director




[Signature Page to Amendment to 2nd A&R Commitment Letter]
                         U.S. BANK NATIONAL ASSOCIATION



                                    ·�
                         By:��
                         Name�e('(V;U\
                         Title:   svP




[Signature Page to Amendment to 2nd A&R Commitment Letter]
              Exhibit A

              [Attached.]




#91297930v4
     GOLDMAN SACHS BANK USA                                    BANK OF AMERICA, N.A.
GOLDMAN SACHS LENDING PARTNERS LLC                         MERRILL LYNCH, PIERCE, FENNER &
            200 West Street                                     SMITH INCORPORATED
     New York, New York 10282-2198                                  One Bryant Park
                                                               New York, New York 10036

 WELLS FARGO BANK,                   JPMORGAN CHASE BANK,                   U.S. BANK NATIONAL
NATIONAL ASSOCIATION                            N.A                             ASSOCIATION
   550 S. Tryon Street                  383 Madison Avenue                        3 Bryant Park
 Charlotte, North Carolina            New York, New York 10179               New York, NY 10036
           28202



                                                                                         CONFIDENTIAL

                                                                                            August 8, 2018

United Natural Foods, Inc.
313 Iron Horse Way
Providence, RI 02908
Attn: Michael Zechmeister
        Chief Financial Officer


                                           Project Jedi
                           Second Amended and Restated Commitment Letter

Ladies and Gentlemen:

                You have advised Goldman Sachs Bank USA (“GS Bank”), Bank of America, N.A.
(“Bank of America”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (acting together with any of its
designated affiliates, “MLPFS” and, together with Bank of America and their respective affiliates,
“BAML”), Wells Fargo Bank, National Association (“Wells Fargo Bank”), JPMorgan Chase Bank, N.A.
(“JPMCB”) and U.S. Bank National Association (“US Bank”, and together with GS Bank, BAML, Wells
Fargo Bank and JPMCB, collectively, the “Commitment Parties”, “we” or “us”), that United Natural
Foods, Inc., a Delaware corporation (“you” or the “Borrower”), intends, directly or indirectly, to acquire a
company identified to us as “Spring”, a Delaware corporation (the “Target”), and consummate the other
transactions described in the transaction description attached hereto as Exhibit A (the “Transaction
Description”). Capitalized terms used but not defined herein have the meanings assigned to them in the
Transaction Description, the Summary of Terms and Conditions attached hereto as Exhibit B (the “Term
Loan Facility Term Sheet”) and Exhibit C (the “ABL Facility Term Sheet” and, collectively with the
Term Loan Facility Term Sheet, the “Term Sheets” and each a “Term Sheet”) and the Conditions
Precedent to Funding attached hereto as Exhibit D (together with this second amended and restated letter
agreement, the Transaction Description and the Term Sheets, collectively, the “Commitment Letter”). In
the case of any such capitalized term that is subject to multiple and differing definitions, the appropriate
meaning thereof in this letter agreement shall be determined by reference to the context in which it is
used.

                This Second Amended and Restated Commitment Letter automatically amends, restates
and supersedes in its entirety the amended and restated commitment letter, dated August 7, 2018, by and

#91120726v8
#91297610v2
among GS Bank, Goldman Sachs Lending Partners LLC (“GSLP”), BAML and you (the “First A&R
Commitment Letter”), and such First A&R Commitment Letter shall be of no further force and effect.
Reference is also made to that certain commitment letter (the “Original Commitment Letter”), dated July
25, 2018 (the “Signing Date”) by and among GS Bank, GSLP and you.

1.        Commitments.

                 In connection with the Transactions, (a) Bank of America, GS Bank, Wells Fargo Bank,
JPMCB and US Bank (collectively in such capacities, the “Initial ABL Lenders”) hereby commit to
provide, severally and not jointly, 27.50%, 22.50%, 20.00%, 15.00% and 15.00%, respectively, of the
aggregate principal amount of the ABL Facility (as defined in Exhibit A) and (b) GS Bank, Bank of
America and US Bank (collectively, in such capacities, the “Initial Term Loan Lenders”, together with
the Initial ABL Lenders, the “Initial Lenders”) hereby commit to provide, severally and not jointly,
45.00%, 45.00% and 10.00%, respectively, of the aggregate principal amount of the Term Loan Facility
(as defined in Exhibit A) (together with the ABL Facility, collectively, the “Facilities”), in each case,
upon the terms set forth in this letter agreement and in the applicable Term Sheet and subject only to the
satisfaction or waiver of the conditions expressly set forth in Section 5 of this Commitment Letter.

2.        Syndication.

                 You hereby appoint (a) in respect of the ABL Facility, MLPFS, GS Bank, Wells Fargo
Bank, JPMCB and US Bank (collectively, in such capacities, the “ABL Lead Arrangers”) to act, and each
ABL Lead Arranger hereby agrees to act, as a lead arranger and bookrunner, upon the terms set forth in
this letter agreement and in the ABL Facility Term Sheet and (b) in respect of the Term Loan Facility, GS
Bank, MLPFS and US Bank (collectively, in such capacities, the “Term Loan Lead Arrangers”, and
together with the ABL Lead Arrangers, the “Lead Arrangers”) to act, and each Term Loan Lead Arranger
hereby agrees to act, as a lead arranger and bookrunner, upon the terms set forth in this letter agreement
and in the Term Loan Facility Term Sheet. You agree that JPMCB may perform its responsibilities
hereunder through its affiliate, J.P. Morgan Securities LLC.

                  It is further agreed that, (a) MLPFS shall appear on the “left” of all marketing and other
materials in connection with the ABL Facility and will have the rights and responsibilities customarily
associated with such name placement and each of GS Bank, Wells Fargo Bank, JPMCB and US Bank
shall appear on the “right” of all marketing and other materials in connection with the ABL Facility in
such order and will have the rights and responsibilities customarily associated with such name placement
and (b) GS Bank shall appear on the “left” of all marketing and other materials in connection with the
Term Loan Facility and will have the rights and responsibilities customarily associated with such name
placement and each of MLPFS and US Bank shall appear on the “right” of all marketing and other
materials in connection with the Term Loan Facility in such order and will have the rights and
responsibilities customarily associated with such name placement. No other arrangers, bookrunners,
managers, agents or co-agents will be appointed and no Lender (as defined below) will receive
compensation with respect to any of the Facilities outside the terms contained herein and in the letters of
even date herewith addressed to you providing, among other things, for certain fees relating to the
Facilities (the “Fee Letter”) in order to obtain its commitment to participate in the Facilities, in each case,
unless you and we so agree.

                 The Lead Arrangers reserve the right, prior to or after the Closing Date (as defined on
Exhibit A), to syndicate all or a portion of the Initial Lenders’ commitments hereunder to one or more
banks, financial institutions or other institutional lenders and investors reasonably acceptable to you (such
acceptance not to be unreasonably withheld or delayed) that will become parties to the Facilities
Documentation (as defined on Exhibit C) pursuant to syndications to be managed by the Lead Arrangers

                                                      2
#91120726v8
#91297610v2
and reasonably satisfactory to you (the banks, financial institutions or other institutional lenders and
investors becoming parties to the Facilities Documentation, together with the Initial Lenders, being
collectively referred to as the “Lenders”); provided that, notwithstanding the Initial Lender’s right to
syndicate the Facilities and receive commitments with respect thereto, (a) the Initial Lenders and the Lead
Arrangers will not syndicate (i) to those banks, financial institutions or other persons separately identified
in writing by you to us prior to the Signing Date, or to any affiliates of such banks, financial institutions
or other persons that are readily identifiable as affiliates by virtue of their names or that are identified to
us in writing from time to time by you or (ii) to bona fide competitors (or affiliates thereof readily
identifiable on the basis of such persons’ names or that are identified to us in writing by you from time to
time) of you, the Target or any of your or its subsidiaries identified to us in writing from time to time by
you (other than bona fide fixed income investors or debt funds); provided that no such identification after
the Signing Date pursuant to clause (i) or (ii) shall apply retroactively to disqualify any person that has
previously acquired an assignment or participation of an interest in any of the Facilities with respect to
amounts previously acquired (collectively, the “Disqualified Institutions”), and no Disqualified
Institutions may become Lenders or otherwise participate in the Facilities, and (b) notwithstanding the
Lead Arrangers’ right to syndicate the Facilities and receive commitments with respect thereto, except as
expressly set forth in Section 9 or otherwise agreed in writing by you, (i) the Initial Lenders shall not be
relieved, released or novated from their respective obligations hereunder (including its obligation to fund
the Facilities on the Closing Date) in connection with any syndication, assignment or participation of the
Facilities, including their respective commitments hereunder in respect thereof, until after the Closing
Date has occurred, (ii) no assignment or novation by any Initial Lender shall become effective as between
you and such Initial Lender with respect to all or any portion of such Initial Lender’s commitments in
respect of the Facilities until after the initial funding of the Facilities and the occurrence of the Closing
Date, and (iii) each Initial Lender shall retain exclusive control over all rights and obligations with respect
to its commitments in respect of the Facilities, including all rights with respect to consents, modifications,
supplements, waivers and amendments, until the Closing Date has occurred.

                 Without limiting your obligations to assist with syndication efforts as set forth herein, it
is understood that the Initial Lenders’ commitments hereunder are not conditioned upon the syndication
of, or receipt of commitments or participations in respect of, the Facilities. In connection with the
syndication of the Facilities, you agree to use your commercially reasonable efforts to assist the Lead
Arrangers (and use your commercially reasonable efforts to cause the Target to assist) in completing
syndications reasonably satisfactory to the Lead Arrangers and you until the date that is the earlier of (a)
45 days after the Closing Date and (b) the date on which a “Successful Syndication” (as defined in the
Fee Letter), as applicable, is achieved (such earlier date, the “Syndication Date”). Such assistance shall
include your using commercially reasonable efforts to (i) ensure that the syndication efforts benefit from
your existing banking relationships (and, to the extent not in contravention of the Transaction Agreement,
the Target’s existing banking relationships), (ii) cause direct contact between your senior management, on
the one hand, and the proposed Lenders, on the other hand (and, to the extent not in contravention of the
Transaction Agreement, your using commercially reasonable efforts to ensure such contact between the
senior management of the Target, on the one hand, and the proposed Lenders, on the other hand) at
mutually agreed upon times and reasonable locations, (iii) assist (including, to the extent not in
contravention of the Transaction Agreement, the use of commercially reasonable efforts to cause the
Target to assist) in the preparation prior to the launch of general syndication of the Facilities of a
customary confidential information memorandum for transactions of this type (the “Confidential
Information Memorandum”) for each of the Facilities and other customary marketing materials to be used
in connection with the syndication of the Facilities, (iv) host, with the Lead Arrangers and at the request
of the Lead Arrangers, one meeting of prospective Term Lenders and one meeting of prospective ABL
Lenders, in each case at a time and at a location to be mutually agreed upon (and to the extent necessary,
one or more conference calls with prospective Lenders in addition to any such meeting), (v) prepare
and provide (and, to the extent not in contravention of the Transaction Agreement, to use commercially

                                                      3
#91120726v8
#91297610v2
reasonable efforts to cause the Target to prepare and provide) promptly to the Lead Arrangers all
reasonably available customary information with respect to you, the Target and your and its respective
subsidiaries and the Transactions, including all financial information and projections relating to the
Target and its subsidiaries (including financial estimates, forecasts and budgets of the Target, the
“Projections”), in each case, as the Lead Arrangers may reasonably request in connection with the
syndication of the Facilities, (vi) obtain a public corporate credit rating (but no specific rating) and a
public corporate family rating (but no specific rating) in respect of the Borrower from each of Standard
and Poor’s Rating Group (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”) and public ratings
(but no specific ratings) for the Term Loan Facility from each of S&P and Moody’s prior to the launch of
general syndication of the Term Loan Facility, (vii) ensure that until the Syndication Date, there shall be
no competing offering, placement or arrangement of any debt securities or syndicated credit facilities by
you, your subsidiaries and, to the extent not in contravention of the Transaction Agreement, the Target
and its subsidiaries (in each case, other than the Facilities, working capital and other indebtedness
incurred in the ordinary course of business, indebtedness disclosed to the Commitment Parties on or prior
to the Signing Date, other indebtedness permitted to be outstanding or issued under the Transaction
Agreement (including any amendments or refinancing of such debt in connection with the Pre-Closing
Reorganization (as defined in the Transaction Agreement) and indebtedness approved by the Lead
Arrangers (such consent not to be unreasonably withheld, delayed or conditioned)) without the prior
written consent of the Lead Arrangers if such offering, placement or arrangement would have a materially
detrimental effect upon the primary syndication of the Facilities, (viii) in the case of the ABL Facility, use
commercially reasonable efforts to provide the New ABL Agent (as defined in Exhibit C) and its advisors
and consultants with sufficient access to the Target to complete a field examination and inventory
appraisal of the Target and its subsidiaries prior to the Closing Date, in each case, to the extent not in
contravention of the Transaction Agreement (and, if after such use of commercially reasonable efforts,
such examination and appraisal is not completed by the Closing Date, such examination and appraisal
shall be required to be completed thereafter by a time to be mutually agreed and, in any event, subsequent
to the Closing Date and no later than a date that is 90 days following the Closing Date (subject to
extensions by the New ABL Agent in its reasonable discretion)) and (ix) your using commercially
reasonable efforts to provide the Lead Arrangers a period (the “Marketing Period”) of 15 consecutive
business days following the delivery of the financial statements necessary to satisfy the conditions set
forth in Sections (c) and (d) of Exhibit D attached hereto to syndicate the Term Loan Facility and the
ABL Facility; provided that (i) if the Marketing Period has not ended by August 17, 2018 then the
Marketing Period shall not begin before September 4, 2018, (ii) November 21, 2018 and November 23,
2018 shall not be business days for purposes of calculating the Marketing Period and (iii) if the Marketing
Period has not ended on or prior to December 21, 2018 then the Marketing Period shall not commence
prior to January 2, 2019. You understand that the Lead Arrangers may decide to commence syndication
efforts for each Facility promptly after the Signing Date. Notwithstanding anything to the contrary
contained in this Commitment Letter, the Fee Letter, the Facilities Documentation or any other letter
agreement or undertaking concerning the financing of the Transactions to the contrary, (i) the compliance
with any of the provisions of this Commitment Letter (other than the conditions expressly set forth in
Exhibit D attached hereto), (ii) the commencement and the completion of the syndication of any of the
Facilities and (iii) the obtaining of the ratings referenced above shall not, in the case of any of the
foregoing clauses (i) through (iii), constitute a condition precedent to any Initial Lender’s commitments
hereunder or to the funding and availability of the Facilities on the Closing Date or any time thereafter.
For the avoidance of doubt, (x) you will not be required to provide any information to the extent that the
provision thereof (i) could violate or waive any attorney-client privilege, (ii) violate or contravene any
law, rule or regulation, or any obligation of confidentiality (not created in contemplation hereof) binding
on you, the Target or your or its respective subsidiaries or affiliates or (iii) constitute attorney work
product (provided that in the event that you do not provide information in reliance on the exclusions in
this sentence relating to violation of any obligation of confidentiality, you shall use commercially
reasonable efforts to provide notice to the Lead Arrangers promptly upon obtaining knowledge that such

                                                      4
#91120726v8
#91297610v2
information is being withheld (but solely if providing such notice would not violate such obligation of
confidentiality); provided that in the event that you do not provide information pursuant to this clause (x)
and such information would be required to ensure that any marketing materials would not contain any
untrue statement of material fact or omit to state a material fact necessary in order to make the statements
(taken as a whole) contained therein in light of the circumstances under which they would be made, not
materially misleading, you shall provide notice to the Lead Arrangers and you shall communicate, to the
extent feasible, the applicable information in a way that would not violate the applicable obligation) and
(y) the only financial statements that shall be required to be provided to the Lead Arrangers or the Initial
Lenders in connection with the syndication of the Facilities or otherwise shall be those required to be
delivered pursuant to clauses (c) and (d) set forth in Exhibit D hereto.

                 The Lead Arrangers will manage, in consultation with you, all aspects of the syndication
of the Facilities, including, without limitation, selection of Lenders (subject to your reasonable consent
(such consent not to be unreasonably withheld or delayed), and excluding Disqualified Institutions),
determination of when the Lead Arrangers will approach potential Lenders, the time of acceptance of the
Lenders’ commitments, the final allocations of the commitments among the Lenders (subject to your
consent rights, as described above) and the amount and distribution of fees among the Lenders (subject to
your consent rights, as described above).

                 You agree, at the reasonable request of the Lead Arrangers, to assist in the preparation of
a version of the Confidential Information Memorandum to be used in connection with the syndication of
each Facility, consisting exclusively of information and documentation that is either (a) publicly available
(or could be derived from publicly available information) or (b) not material with respect to you, the
Target or your or its respective subsidiaries or any of your or its respective securities for purposes of
United States federal securities laws assuming such laws are applicable to you, the Target or your or its
respective subsidiaries (all such information and documentation being “Public Lender Information” and
with any information and documentation that is not Public Lender Information being referred to herein as
“Private Lender Information”).

                 You hereby acknowledge that the Lead Arrangers will make available, on a confidential
basis, the information, Projections and other offering and marketing materials and presentations,
including the Confidential Information Memorandum, to be used in connection with the syndication of
each Facility (such information, Projections, other offering and marketing material and the Confidential
Information Memorandum, collectively, with the Term Sheets, the “Information Materials”), to the
proposed syndicate of Lenders by posting the Information Materials on Intralinks, SyndTrak Online or by
similar electronic means.

                  It is understood that in connection with your assistance described above, (i) customary
authorization letters will be included in the Confidential Information Memorandum that authorizes the
distribution thereof to prospective Lenders, confirms (if applicable) that the additional version of the
Confidential Information Memorandum does not include any Private Lender Information (other than
information about the Transaction or the Facilities) and (ii) the Confidential Information Memorandum
shall contain customary provisions exculpating the existing equity holders, you, the Target and the
respective affiliates and subsidiaries of the foregoing and us and our affiliates with respect to any liability
related to the use or misuse of the contents of the Information Materials or related offering and marketing
materials by the recipients thereof. Before distribution of any Information Materials, you agree to
identify and to use commercially reasonable efforts to cause the Target to identify that portion of the
Information Materials that may be distributed to the public-side lenders. By marking Information
Materials as “PUBLIC”, you shall be deemed to have authorized the Lead Arrangers and the proposed
Lenders to treat such Information Materials as not containing any Private Lender Information (it being
understood that you shall not be under any obligation to mark the Information Materials “PUBLIC”).

                                                      5
#91120726v8
#91297610v2
You agree that, unless expressly identified as “PUBLIC”, each document to be disseminated by the Lead
Arrangers (or any other agent) to any Lender in connection with the Facilities will be deemed to contain
Private Lender Information.

                 You agree, subject to the confidentiality provisions of this Commitment Letter, that the
Lead Arrangers on your behalf may distribute the following documents to all prospective Lenders, unless
you advise the Lead Arrangers in writing (including by email) within a reasonable time prior to their
intended distributions (after you have been given a reasonable opportunity to review such documents) that
such material should only be distributed to prospective private Lenders: (a) administrative materials for
prospective Lenders such as lender meeting invitations and funding and closing memoranda; (b)
notifications of changes to the Facilities’ terms; and (c) drafts and final versions of term sheets and
definitive documents with respect to the Facilities. If you advise us in writing (including by email) within
a reasonable time prior to their intended distributions (after you have been given a reasonable opportunity
to review such documents) that any of the foregoing items should be distributed only to private Lenders,
then the Lead Arrangers will not distribute such materials to public Lenders without your consent.

3.        Information.

                  You hereby represent and warrant that (a) to your knowledge, insofar as it applies to
information concerning the Target, its subsidiaries and their respective businesses, all written information
concerning you, the Target, your and its respective subsidiaries and your, its and their respective
businesses (other than the Projections, other forward-looking information and information of a general
economic or industry nature) that has been or will be made available by you (or on your behalf) to any
Commitment Party in connection with the Transactions (the “Information”) did not or will not when
furnished, taken as a whole, contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially misleading in light of the
circumstances under which such statements are made, as supplemented and updated from time to time,
and (b) the Projections contained in the Confidential Information Memorandum will be prepared in good
faith based upon assumptions believed by you to be reasonable at the time of delivery thereof based on
information provided by the Target or its representatives; it being understood that such Projections (i) are
subject to significant uncertainties and contingencies, many of which are beyond your control, that no
assurance can be given that any particular projections will be realized, that actual results may differ and
that such differences may be material and (ii) are not a guarantee of performance. If at any time prior to
the later of the Closing Date and the Syndication Date, you become aware that any of the representations
and warranties in the preceding sentence are incorrect in any material respect (to your knowledge insofar
as it applies to the Information and Projections concerning the Target, its subsidiaries and their respective
businesses), you agree to (and to use your commercially reasonable efforts with respect to the Information
and the Projections concerning the Target and its subsidiaries and their respective businesses) promptly
supplement the Information and the Projections such that the representations and warranties in the
preceding sentence remain true in all material respects (to your knowledge insofar as it applies to the
Information and Projections concerning the Target, its subsidiaries and their respective businesses, it
being understood in each case that such supplementation shall cure any breach of such representations
and warranties). The accuracy of the foregoing representations and warranties, whether or not cured,
shall not be a condition to the commitments and obligations of the Initial Lenders hereunder or the
funding of the Facilities on the Closing Date. In arranging the Facilities, including the syndication of the
Facilities, the Commitment Parties will be entitled to use and rely on the Information and the Projections
without responsibility for independent verification thereof.

4.        Fees.



                                                     6
#91120726v8
#91297610v2
               As consideration for the Initial Lenders’ commitments hereunder and the Lead
Arrangers’ agreements to syndicate the Facilities, you agree to pay (or to cause to be paid) the
nonrefundable (except as set forth in the Fee Letter) fees as set forth in the Fee Letter.

5.        Conditions.

                 The Initial Lenders’ commitments hereunder to fund the Facilities on the Closing Date
are subject solely to the conditions expressly set forth in Exhibit D hereto, and upon the satisfaction (or
waiver by the applicable Lead Arrangers) of such conditions, the initial funding of the Facilities shall
occur. There are no conditions (implied or otherwise) to the commitments hereunder, and there will be no
conditions (implied or otherwise) under the Facilities Documentation to the funding of the Facilities on
the Closing Date, including compliance with the terms of this Commitment Letter, the Fee Letter and the
Facilities Documentation, other than those that are expressly set forth in Exhibit D.

                  Notwithstanding anything in this Commitment Letter, the Fee Letter, the Facilities
Documentation or any other letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (a) the only representations and warranties to the accuracy of which shall be
a condition to the availability of the Facilities on the Closing Date shall be (i) such of the representations
and warranties made by the Target with respect to the Target and its subsidiaries in the Transaction
Agreement as are material to the interests of the Lenders, but only to the extent that you (or any of your
affiliates) have the right (taking into account any applicable cure provisions) to terminate your (or its)
obligations under the Transaction Agreement or decline to consummate the Acquisition (in each case, in
accordance with the terms of the Transaction Agreement) as a result of a breach of such representations
and warranties in the Transaction Agreement (the “Specified Transaction Agreement Representations”)
and (ii) the Specified Representations (as defined below) and (b) the terms of the Facilities
Documentation shall be in a form such that they do not impair availability of the Facilities on the Closing
Date if the applicable conditions set forth in Exhibit D as attached hereto are satisfied or waived by the
Lead Arrangers (it being understood that to the extent any lien search or Collateral or any security
interests therein (including the creation or perfection of any security interest) (other than to the extent that
a lien on such Collateral may be perfected by the filing of a financing statement under the Uniform
Commercial Code (“UCC”) or, with respect to each material domestic wholly-owned subsidiary of the
Borrower, by the delivery of stock or other certificates of each material domestic wholly-owned restricted
subsidiary of the Borrower that is part of the Collateral and, with respect to the Target and material
domestic wholly-owned restricted subsidiaries of the Target, by the delivery of stock or other certificates
of the Target and material domestic wholly-owned restricted subsidiaries of the Target, only to the extent
such stock or other certificates are received from the Target on or prior to the Closing Date after your use
of commercially reasonable efforts to do so without undue burden or expense) is not or cannot be
provided or perfected on the Closing Date after your use of commercially reasonable efforts to do so, or
without undue burden or expense, the delivery of such lien search and/or Collateral (and creation or
perfection of security interests therein), as applicable, shall not constitute a condition precedent to the
availability of the Facilities on the Closing Date but shall instead be required to be delivered or provided
within 90 days after the Closing Date (or such later date as may be reasonably agreed by the Borrower
and the applicable Administrative Agent) pursuant to arrangements to be mutually agreed by the
Borrower and the applicable Administrative Agent). For purposes hereof, “Specified Representations”
means the representations and warranties made by the Loan Parties set forth in the applicable Facilities
Documentation relating to: organizational existence of the Loan Parties; organizational power and
authority of the Loan Parties, and due authorization, execution and delivery by the Loan Parties, in each
case, as they relate to their entry into and performance of the applicable Facilities Documentation;
enforceability of the applicable Facilities Documentation against the Loan Parties; no conflicts with
charter documents of the Loan Parties as it relates to their entry into and performance of the applicable
Facilities Documentation; solvency of the Borrower and its subsidiaries on a consolidated basis on the

                                                       7
#91120726v8
#91297610v2
Closing Date after giving effect to the Transactions (with solvency being determined in a manner
consistent with Annex I to Exhibit D attached hereto); subject to the immediately preceding sentence and
the limitations set forth in the Term Sheets, creation and perfection of security interests in the Collateral;
Federal Reserve margin regulations; the use of proceeds of borrowings under the Facilities on the Closing
Date not violating the PATRIOT Act, OFAC or FCPA; and the Investment Company Act.
Notwithstanding anything to the contrary contained herein, to the extent any of the Specified Transaction
Agreement Representations are qualified or subject to “material adverse effect,” the definition thereof
shall be “Material Adverse Effect” as defined in the Transaction Agreement (“Material Adverse Effect”)
for purposes of any representations and warranties made or to be made on, or as of, the Closing Date.
The provisions of this paragraph are referred to as the “Certain Funds Provision”.

6.        Indemnity; Costs and Expenses.

                 You agree to indemnify and hold harmless each Commitment Party, its affiliates and their
respective officers, directors, employees, members, agents, advisors, representatives and controlling
persons involved in the Transactions (each, a “related party” it being understood that in no event will this
indemnity apply to any Commitment Party or its affiliates in their capacity as financial advisors to you or
the Target in connection with the Acquisition or any other potential acquisition, collectively, the
“Indemnified Persons” and each individually an “Indemnified Person”), from and against any and all
actual losses, claims, damages, liabilities and expenses, joint or several, to which any such Indemnified
Person may become subject arising out of or in connection with this Commitment Letter, the First A&R
Commitment Letter, the Original Commitment Letter, the Fee Letter, the First A&R Fee Letter (as
defined in the Fee Letter), the Original Fee Letter (as defined in the fee letter) or the Transactions or any
claim, litigation, investigation or proceeding relating to any of the foregoing (any of the foregoing, a
“Proceeding”), regardless of whether any such Indemnified Person is a party thereto or whether a
Proceeding is brought by a third party or by you or any of your affiliates, and to reimburse each such
Indemnified Person within 30 days after receipt of a written request (together with reasonably detailed
backup documentation supporting such reimbursement request) for the reasonable fees and reasonable
out-of-pocket expenses of one primary counsel for all Indemnified Persons (taken as a whole) (and, solely
in the case of a conflict of interest, one additional counsel as necessary to the affected Indemnified
Persons (taken as a whole)) and to the extent reasonably necessary, one local counsel in each relevant
jurisdiction for Indemnified Persons (taken as a whole), but no other third-party advisors without your
prior consent, and other reasonable out-of-pocket expenses incurred in connection with investigating, or
defending any of the foregoing (in each case, excluding allocated costs of in-house counsel); provided
that, the foregoing indemnity will not, as to any Indemnified Person, apply to losses, claims, damages,
liabilities or expenses to the extent they resulted from (A) the willful misconduct, bad faith or gross
negligence of such Indemnified Person or any of its affiliates or related parties (as determined in a final
non-appealable judgment in a court of competent jurisdiction), (B) any material breach of the obligations
of such Indemnified Person or any of its affiliates or related parties under this Commitment Letter, the
First A&R Commitment Letter, the Original Commitment Letter, the Fee Letter, the First A&R Fee Letter
or the Original Fee Letter (as determined in a final non-appealable judgment in a court of competent
jurisdiction) or (C) any dispute among Indemnified Persons (or their respective affiliates or related
parties) that does not involve an act or omission by you or any of your subsidiaries (other than any claims
against an Administrative Agent or a Lead Arranger in their capacity as such but subject to clause (i)(A)
above). Each Indemnified Person agrees (by accepting the benefits hereof), severally and not jointly, to
refund and return any and all amounts paid by you (or on your behalf) under this Section 6 to such
Indemnified Person to the extent such Indemnified Person is not entitled to payment of such amounts in
accordance with the terms hereof.

               In addition, you hereby agree to reimburse the Lead Arrangers and Initial Lenders from
time to time upon demand (to the extent you have been provided an invoice therefor at least three (3)

                                                      8
#91120726v8
#91297610v2
business days prior to such demand) for all reasonable documented out-of-pocket expenses (including,
without limitation, reasonable documented out-of-pocket expenses of the Lead Arrangers’ due diligence
investigation, consultants’ fees (to the extent any such consultant has been hired with your prior consent),
syndication expenses (if applicable), travel expenses and reasonable fees, disbursements, field
examinations and appraisal expenses and other charges of counsel, but in the case of legal fees and
expenses, limited to the reasonable fees and reasonable documented out-of-pocket expenses of Davis Polk
& Wardwell LLP as set forth in such Term Sheet and one local counsel in each relevant jurisdiction)
incurred in connection with the preparation of this Commitment Letter, the First A&R Commitment
Letter, the Original Commitment Letter, the Fee Letter, the First A&R Fee Letter, the Original Fee Letter
and the Facilities Documentation, in each case, to the extent such advisors have been hired with your
prior consent. You acknowledge that we may receive a benefit, including, without limitation, a discount,
credit or other accommodation, from any of such counsel based on the fees such counsel may receive on
account of their relationship with us, including, without limitation, fees paid pursuant hereto.

                 Notwithstanding any other provision of this Commitment Letter, no party hereto shall be
liable for (i) any damages arising from the use by others of information or other materials obtained
through electronic, telecommunications or other information transmission systems, except to the extent
such damages have resulted from the willful misconduct, bad faith, gross negligence or material breach of
such party or any of its affiliates or related parties of this Commitment Letter, as determined in a final,
non-appealable judgment of a court of competent jurisdiction, or (ii) any special, indirect, consequential
or punitive damages arising out of or in connection with this Commitment Letter, the First A&R
Commitment Letter, the Original Commitment Letter, the Fee Letter, the First A&R Fee Letter or the
Original Fee Letter, provided that this clause (ii) shall not limit your indemnity or reimbursement
obligations to the extent set forth in the second preceding paragraph in respect of any losses, claims,
damages, liabilities and expenses incurred or paid by an Indemnified Person to a third party that are
otherwise required to be indemnified in accordance with this Section 6. You shall not be liable for any
settlement of any Proceedings (or any expenses related thereto) effected without your prior written
consent (which consent shall not be unreasonably withheld, delayed or conditioned), but if settled with
your prior written consent or if there is a final non-appealable judgment against an Indemnified Person in
any such Proceedings, you agree to indemnify and hold harmless each Indemnified Person from and
against any and all losses, claims, damages, liabilities and expenses by reason of such settlement or
judgment in accordance with the second preceding paragraph. You shall not, without the prior written
consent of an Indemnified Person (which consent shall not be unreasonably withheld, delayed or
conditioned), effect any settlement of any pending or threatened Proceedings in respect of which
indemnity could have been sought hereunder by such Indemnified Person unless (a) such settlement
includes an unconditional release of such Indemnified Person in form and substance reasonably
satisfactory to such Indemnified Person from all liability on claims that are the subject matter of such
Proceedings and (b) does not include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of such Indemnified Person.

                 Each Indemnified Person shall, in consultation with you, take all reasonable steps to
mitigate any losses, claims, damages, liabilities and expenses and shall give (subject to confidentiality or
legal restrictions) such information and assistance to you as you may reasonably request in connection
with any Proceedings.

7.        Confidentiality.

                 You acknowledge that the Lead Arrangers, the Initial Lenders and their respective
affiliates may be providing debt financing, equity capital or other services (including, without limitation,
financial advisory services) to other companies in respect of which you or the Target may have
conflicting interests. The Commitment Parties and their respective affiliates will not use information

                                                     9
#91120726v8
#91297610v2
obtained from you, the Target or any of your or their respective affiliates and subsidiaries by virtue of the
transactions contemplated by this Commitment Letter or any of your or their other respective
relationships with you, the Target and your or their respective affiliates and subsidiaries in connection
with the performance by them and their respective affiliates of services for other persons or entities, and
none of the Commitment Parties or their respective affiliates will furnish any such information to such
other persons or entities. You also acknowledge that none of the Commitment Parties or their respective
affiliates has any obligation to use in connection with the transactions contemplated by this Commitment
Letter, or to furnish to you, the Target or your or their respective subsidiaries, confidential information
obtained by the Commitment Parties or their respective affiliates from other persons or entities. This
Commitment Letter and the Fee Letter are not intended to create a fiduciary relationship among the
parties hereto or thereto.

                 You further acknowledge and agree that (a) no fiduciary, advisory or agency relationship
between you and the Commitment Parties is intended to be or has been created in respect of any of the
debt transactions contemplated by this Commitment Letter, irrespective of whether the Commitment
Parties have advised or are advising you on other matters, and you will not claim that the Commitment
Parties have rendered advisory services of any nature or respect with respect to the debt transactions
contemplated hereby, (b) the Commitment Parties, on the one hand, and you, on the other hand, have an
arm’s-length business relationship that does not directly or indirectly give rise to, nor do you rely on, any
fiduciary duty on the part of the Commitment Parties, (c) you are capable of and responsible for
evaluating and understanding, and you understand and accept, the terms, risks and conditions of the
transactions contemplated by this Commitment Letter and (d) you have been advised that the
Commitment Parties and their respective affiliates are engaged in a broad range of transactions that may
involve interests that differ from your interests and that the Commitment Parties and their respective
affiliates have no obligation to disclose such interests and transactions to you by virtue of any fiduciary,
advisory or agency relationship. You agree not to assert any claim you might allege based on any actual
or potential conflicts of interest that might be asserted to arise or result from, on the one hand, the
engagement of us or our affiliate as a financial advisor, and on the other hand, our and our affiliates’
relationships with you as described and referred to herein.

                 You further acknowledge that each of the Lead Arrangers (or an affiliate thereof) may be
a full service securities firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of business, each such person
may provide investment banking and other financial services to, and/or acquire, hold or sell, for its own
accounts and the accounts of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of you and other companies with which you may have
commercial or other relationships. With respect to any securities and/or financial instruments so held by
such person or any of its customers, all rights in respect of such securities and financial instruments,
including any voting rights, will be exercised by the holder of the rights, in its sole discretion. To the
fullest extent permitted by law, you hereby waive (to the extent permitted by applicable law) and release
any claims that you may have against each such Lead Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any transaction contemplated by this
Commitment Letter.

                 You agree that you will not disclose this Commitment Letter, the Fee Letter, the Original
Fee Letter or the contents of any of the foregoing to any person without our prior written approval (which
may include through electronic means) (not to be unreasonably withheld, conditioned, delayed or denied),
except that you may disclose (a) this Commitment Letter, the Fee Letter, the Original Fee Letter and the
contents hereof and thereof (i) to you and to your officers, directors, agents, employees, affiliates,
members, partners, stockholders, equityholders, controlling persons, agents, attorneys, accountants and
advisors on a confidential basis and (ii) as required by applicable law, compulsory legal process, pursuant

                                                     10
#91120726v8
#91297610v2
to the order of any court or administrative agency in any pending legal, judicial or administrative
proceeding or to the extent required by governmental and/or regulatory authorities (in which case you
agree to use commercially reasonable efforts to inform us promptly thereof to the extent lawfully
permitted to do so), (b) this Commitment Letter, the Fee Letter, the Original Fee Letter and the contents
hereof and thereof to the Target, its direct or indirect parent companies and their respective officers,
directors, agents, employees, affiliates, members, partners, stockholders, equityholders, controlling
persons, agents, attorneys, accountants and advisors, in each case in connection with the Transactions and
on a confidential basis (provided that, any such disclosure of the Fee Letter or the Original Fee Letter
shall be subject to redaction of the fees, the economic “market flex” provisions contained therein in a
manner reasonably acceptable to the applicable Lead Arrangers), (c) the existence and contents of the
Term Sheets to any rating agency, (d) the existence and contents of this Commitment Letter to a potential
Lender in connection with the Transactions, (e) the aggregate fee amounts contained in the Fee Letter as
part of projections, pro forma information or a generic disclosure of aggregate sources and uses related to
fee amounts related to the Transactions to the extent customary or required in offering and marketing
materials or in any public filing relating to the Transactions, (f) the existence and contents of this
Commitment Letter and the Term Sheets in any proxy, public filing, prospectus, offering memorandum,
offering circular, syndication materials or other marketing materials in connection with the Acquisition or
the financing thereof, (g) this Commitment Letter, the Fee Letter and the contents hereof and thereof in
connection with any remedy or enforcement of any right under this Commitment Letter, or the Fee Letter
and (h) after the Closing Date, the Fee Letter on a confidential basis to persons performing customary
accounting functions, including accounting for deferred financing costs; provided that, the foregoing
restrictions shall cease to apply after the Facilities Documentation shall have been executed and delivered
by the parties thereto (other than in respect of the Fee Letter and the contents thereof).

                 Each Commitment Party agrees to keep confidential, and not to publish, disclose or
otherwise divulge, information obtained from or on behalf of you, the Target or your respective affiliates
in the course of the transactions contemplated hereby, except that such Commitment Party shall be
permitted to disclose such confidential information (a) to their respective directors, officers, agents,
employees, attorneys, accountants and advisors, and to their respective affiliates involved in the
Transactions (other than Excluded Affiliates) on a “need to know” basis and who are made aware of the
confidential nature of such information and have been advised of this obligation to keep information of
this type confidential; provided, that such Commitment Party shall remain liable for the breach of the
provisions of this paragraph by such directors, officers, agents, employees, attorneys, accountants and
advisors, (b) on a confidential basis to any bona fide potential Lender, prospective participant or swap
counterparty (in each case, other than a Disqualified Institution and other persons to whom you have
affirmatively declined to consent to the syndication or assignment thereto prior to the disclosure of such
confidential information to such person) that agrees to keep such information confidential in accordance
with (x) the provisions of this paragraph (or language substantially similar to this paragraph that is
reasonably acceptable to you) for the benefit of you or (y) other customary confidentiality language in a
“click-through” arrangement, (c) as required by the order of any court or administrative agency or in any
pending legal, judicial or administrative proceeding, or otherwise as required by applicable law,
regulation or compulsory legal process (in which case we agree to use commercially reasonable efforts to
inform you promptly thereof to the extent lawfully permitted to do so (except with respect to any audit or
examination conducted by bank accountants or any self-regulatory authority or governmental or
regulatory authority exercising examination or regulatory authority)), (d) to the extent requested by any
bank regulatory authority having jurisdiction over a Commitment Party (including in any audit or
examination conducted by bank accountants or any self-regulatory authority or governmental or
regulatory authority exercising examination or regulatory authority), (e) to the extent such information:
(i) becomes publicly available other than as a result of a breach of this Commitment Letter, the Fee Letter
or other confidential or fiduciary obligation owed by such Commitment Party to you, the Target or your
or their respective affiliates or (ii) becomes available to the Commitment Party on a non-confidential

                                                    11
#91120726v8
#91297610v2
basis from a source other than you or on your behalf that, to such Commitment Party’s knowledge (after
due inquiry), is not in violation of any confidentiality obligation owed to you, the Target or your or their
respective affiliates, (f) to the extent you shall have consented to such disclosure in writing (which may
include through electronic means), (g) in protecting and enforcing such Commitment Party’s rights with
respect to this Commitment Letter or the Fee Letter, (h) for purposes of establishing any defense available
under securities laws, including, without limitation, establishing a “due diligence” defense or to defend
any claim related to this Commitment Letter or the Fee Letter, (i) to the extent independently developed
by such Commitment Party without reliance on confidential information or (j) with respect to the
existence and contents of the Term Sheets, in consultation with you, to the rating agencies; provided that,
no such disclosure shall be made to the members of such Commitment Party’s or any of its affiliates’ deal
teams that are engaged as principals primarily in private equity, mezzanine financing or venture capital (a
“Private Equity Affiliate”) or are engaged in the sale of the Target and its subsidiaries, including through
the provision of advisory services (a “Sell Side Affiliate” and, together with the Private Equity Affiliates,
the “Excluded Affiliates”) other than a limited number of senior employees who are required, in
accordance with industry regulations or such Commitment Party’s internal policies and procedures to act
in a supervisory capacity and the Commitment Party’s internal legal, compliance, risk management, credit
or investment committee members. In addition, each Commitment Party may disclose the existence of
the Facilities to market data collectors, similar services providers to the lending industry, and service
providers to such Commitment Party in connection with the administration and management of the
Facilities after the Closing Date. The Commitment Parties’ and their respective affiliates’, if any,
obligations under this paragraph shall terminate automatically to the extent superseded by the
confidentiality provisions in the Facilities Documentation upon the effectiveness thereof and, in any
event, will terminate two years from the Signing Date.

8.        Patriot Act.

                  We hereby notify you that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Patriot Act”)), each of us and each of
the Lenders may be required to obtain, verify and record information that identifies the Borrower and
each Loan Party, which information may include its name and address and other information that will
allow each of us and the Lenders to identify the Borrower and each Loan Party in accordance with the
Patriot Act. This notice is given in accordance with the requirements of the Patriot Act and is effective
for each of us and the Lenders.

9.        Governing Law, Etc.

                 This Commitment Letter and the commitments hereunder and the Fee Letter shall not be
assignable by any party hereto (except between Goldman Sachs Bank USA and GSLP (which assignment
shall reduce the commitment of the assignor to the extent of the assigned interest and the applicable
assignee shall become bound by the terms and conditions and subject to all commitments and obligations
of an “Initial Lender” and “Commitment Party” hereunder)) without the prior written consent of each of
the other parties hereto, and any attempted assignment without such consent shall be void; provided that
MLPFS may, without notice to you, assign its rights and obligations under this Commitment Letter to any
other registered broker dealer wholly owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following the date of this
Commitment Letter. This Commitment Letter may not be amended or any provision hereof waived or
modified except by an instrument in writing signed by the Commitment Parties and you. This
Commitment Letter may be executed in any number of counterparts, each of which shall be deemed an
original and all of which, when taken together, shall constitute one agreement. Delivery of an executed
counterpart of a signature page of this Commitment Letter by facsimile transmission or electronic

                                                     12
#91120726v8
#91297610v2
transmission (e.g., “pdf” or “tiff”) shall be effective as delivery of a manually executed counterpart of this
Commitment Letter. This Commitment Letter and the Fee Letter are the only agreements that have been
entered into among the parties hereto with respect to the Facilities and set forth the entire understanding
of the parties hereto with respect thereto. This Commitment Letter is intended to be solely for the benefit
of the parties hereto and is not intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto, the Indemnified Persons and, if any of this Commitment Letter or any
commitment hereunder is assigned in accordance with the first sentence of this Section 9 above, the
applicable assignee or assignees. Subject to the limitations set forth in Section 2 above, the Commitment
Parties may perform the duties and activities described hereunder through any of their respective affiliates
(other than an Excluded Affiliate or other Disqualified Institution) and the provisions of Section 6 shall
apply with equal force and effect to any of such affiliates so performing any such duties or activities.
This Commitment Letter shall be governed by, and construed in accordance with, the laws of the State of
New York; provided, however, that (a) the interpretation of the definition of Material Adverse Effect and
whether a Material Adverse Effect has occurred, (b) the accuracy of any Specified Transaction
Agreement Representations and whether you (or any of your affiliates) have the right (taking into account
any applicable cure provisions) to terminate your (or its) obligations under the Transaction Agreement or
decline to consummate the Acquisition (in each case, in accordance with the terms of the Transaction
Agreement) as a result of a breach of such Specified Transaction Agreement Representations and (c)
whether the Acquisition has been consummated in accordance with the terms of the Transaction
Agreement shall, in each case, be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws of any jurisdiction other
than the State of Delaware.

                 Each party hereto hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any state or Federal court sitting in the Borough of Manhattan in the City of New York,
and, in each case, any appellate court thereof, over any suit, action or proceeding arising out of or relating
to this Commitment Letter or the Fee Letter or the performance of services hereunder or thereunder,
whether in contract, tort or otherwise, and irrevocably and unconditionally agrees that it will not
commence any such suit, action or proceeding against any of the other parties hereto arising out of or in
any way relating to this Commitment Letter or the Fee Letter or the performance of services hereunder or
thereunder in any forum other than such courts. Each party hereto agrees that service of any process,
summons, notice or document by registered mail addressed to such party shall be effective service of
process for any suit, action or proceeding brought in any such court. Each party hereto hereby
irrevocably and unconditionally waives any objection to the laying of venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or proceeding has been
brought in any inconvenient forum and agrees that a final judgment in any such suit, action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the judgment or in any other
matter provided by law. EACH PARTY HERETO HEREBY IRREVOCABLY AGREES TO WAIVE
(TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY IN ANY SUIT,
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE FEE
LETTER OR THE PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

                 Each of the parties hereto agrees that, if accepted by you (a) this Commitment Letter is a
binding and enforceable agreement with respect to the subject matter contained herein, including an
agreement to negotiate in good faith the Facilities Documentation by the parties hereto in a manner
consistent with this Commitment Letter, it being acknowledged and agreed that the funding of the
Facilities is subject to the conditions precedent set forth in Section 5 hereof and (b) the Fee Letter is a
binding and enforceable agreement with respect to the subject matter contained therein. Reasonably

                                                     13
#91120726v8
#91297610v2
promptly after the execution of this Commitment Letter, the parties hereto shall proceed with the
negotiation in good faith of the Facilities Documentation for the purpose of executing and delivering the
Facilities Documentation substantially simultaneously with the consummation of the Acquisition.

                 The syndication (if applicable), indemnification, expense reimbursement (if applicable),
information (if applicable), compensation (if applicable), jurisdiction, waiver of jury trial, service of
process, venue, governing law, absence of fiduciary duty and confidentiality provisions contained herein
and in the Fee Letter shall remain in full force and effect regardless of whether the Facilities
Documentation shall be executed and delivered and notwithstanding the termination of this Commitment
Letter or the Initial Lenders’ commitments hereunder; provided that your obligations under this
Commitment Letter, other than your obligations relating to syndication assistance in respect of the
Facilities (which shall terminate in accordance with Section 2) and confidentiality of the Fee Letter, shall
automatically terminate and be superseded by the provisions of the Facilities Documentation upon the
execution and delivery thereof, and you shall automatically be released from all liability in connection
therewith at such time. You may terminate (on a pro rata basis among all Initial Lenders) all or any
portion of the Initial Lenders’ commitments hereunder at any time subject to the provisions of the
preceding sentence; provided that the termination by you of the Initial Term Loan Lenders’ commitments
with respect to the Term Loan Facility in full will automatically, and without any further action on the
part of you or the Initial Lenders, terminate all of the Initial ABL Lenders’ commitments with respect to
the ABL Facility.

                   Please indicate your acceptance of the terms hereof and of the Fee Letter by signing in the
appropriate space below and in the Fee Letter and returning to us facsimiles or electronic copies of this
Commitment Letter and the Fee Letter, in each case not later than 11:59 p.m., New York City time, on August
8, 2018, failing which the Initial Lenders’ commitments hereunder will expire at such time. In the event that
(a) the initial borrowing under the Facilities does not occur on or before the Original End Date (as defined in
the Transaction Agreement as in effect on the Signing Date) (or to the extent extended pursuant to the proviso
to Section 7.1(b) of the Transaction Agreement as in effect on the Signing Date, the Extended End Date (as
defined in the Transaction Agreement as in effect on the Signing Date)), (b) the Acquisition closes without the
use of the Facilities (in each case, as to such Facility) or (c) the Transaction Agreement is validly terminated by
you prior to the closing of the Acquisition, then this Commitment Letter and the commitments hereunder shall
automatically terminate unless we shall, in our sole discretion, agree to an extension. Notwithstanding
anything to the contrary, (i) in the event the ABL Amendment is approved by the requisite lenders under
the Existing ABL Facility on or prior to the Closing Date, immediately upon the Borrower’s receipt of
such approval, the commitments hereunder in respect of the Backstop ABL Facility shall be automatically
terminated and thenceforth the commitments hereunder in respect of the Incremental ABL Facility shall
constitute the entire commitments hereunder in respect of the ABL Facility and (ii) in the event the
Specified Disposition (as defined in Exhibit B) is consummated on or prior to the Closing Date, to the
extent the net proceeds thereof are not applied to reduce pension liabilities on a dollar-for-dollar basis on or
prior to the Closing Date, the Term Loan Facility shall be reduced on a dollar-for-dollar basis with the amount
of such net proceeds on the Closing Date. The termination of any commitment shall not prejudice your rights
and remedies in respect of any breach of this Commitment Letter or the Fee Letter.
                                      [SIGNATURE PAGES FOLLOW]




                                                       14
#91120726v8
#91297610v2
                 We are pleased to have been given the opportunity to assist you in connection with the
financing for the Transactions.

                                               Very truly yours,

                                               GOLDMAN SACHS BANK USA


                                               By: ________________________________________
                                               Name:
                                               Title:

                                               GOLDMAN SACHS LENDING PARTNERS LLC


                                               By: ________________________________________
                                               Name:
                                               Title:




                       [Signature Page to 2nd A&R Commitment Letter]
                    BANK OF AMERICA, N.A.



                    By: ________________________________________
                    Name:
                    Title:

                    MERRILL LYNCH, PIERCE, FENNER & SMITH
                    INCORPORATED


                    By: ________________________________________
                    Name:
                    Title:




[Signature Page to 2nd A&R Commitment Letter]
                    WELLS FARGO BANK, NATIONAL
                    ASSOCIATION


                    By: _______________________________________
                    Name:
                    Title:




[Signature Page to 2nd A&R Commitment Letter]
             JPMORGAN CHASE BANK, N.A.


                    By: ________________________________________
                    Name:
                    Title:




[Signature Page to 2nd A&R Commitment Letter]
                    U.S. BANK NATIONAL ASSOCIATION


                    By: ________________________________________
                    Name:
                    Title:




[Signature Page to 2nd A&R Commitment Letter]
Accepted and agreed to as of
the date first written above:

UNITED NATURAL FOODS, INC.


By: ________________________________________
Name:
Title:




                    [Signature Page to 2nd A&R Commitment Letter]
                                                                                              EXHIBIT A
                                               Project Jedi
                                    Senior Secured Term Loan Facility
                                      Senior Secured ABL Facility

                                          Transaction Description

                 Capitalized terms used but not defined in this Exhibit A shall have the respective
meanings set forth in the letter agreement to which this Exhibit A is attached and in the other Exhibits
attached thereto. In the case of any such capitalized term that is subject to multiple and differing
definitions, the appropriate meaning thereof in this Exhibit A shall be determined by reference to the
context in which it is used.

                 United Natural Foods, Inc., a Delaware corporation (the “Borrower”) intends to acquire
(the “Acquisition”) a company identified to us as “Spring”, a Delaware corporation (the “Target”),
pursuant to the Agreement and Plan of Merger, dated as of the Signing Date, among, inter alia, the
Target, the Borrower and a wholly-owned subsidiary of the Borrower incorporated under the laws of the
State of Delaware (“Merger Sub”) (together with the schedules and exhibits thereto, and as may be
amended, modified, supplemented or waived from time to time in accordance with the terms herein and
therein, the “Transaction Agreement”).

                 In connection with the foregoing, it is intended that:

a)            The Borrower will obtain (i) either (x) an increase in the U.S. Revolver Commitments and/or
     the Canadian Commitments under and as defined in that certain Third Amended and Restated Loan
     and Security Agreement, dated as of April 29, 2016, by and among the Borrower, Bank of America,
     N.A., as administrative agent and the other borrowers, agents and lenders party thereto (the “Existing
     ABL Facility”) in an aggregate principal amount of $1,100,000,000 (the “Incremental ABL Facility”)
     and an amendment to the Existing ABL Facility (i) to the extent necessary to permit the incurrence of
     the Term Loan Facility and the Incremental ABL Facility and matters related thereto, including
     authorizing the ABL Administrative Agent to execute and deliver an intercreditor agreement on the
     terms described in the other Exhibits attached hereto described herein, (ii) that provides that the
     “Borrowing Base” shall be deemed to be no less than $1,500,000,000 on the Closing Date
     (“Minimum Available ABL Amount”) and (iii) that provides that the borrowing under the Existing
     ABL Facility on the Closing Date of the Minimum Available ABL Amount is subject solely to
     conditions precedent that are analogous to and no more restrictive than those set forth in Exhibit D
     hereto (the “ABL Amendment”) or (y) in the event the ABL Amendment is not approved by the
     requisite lenders under the Existing ABL Facility on or prior to the Closing Date, an asset-based
     revolving facility in an aggregate principal amount of $2,000,000,000 comprised of (A) an asset-
     based revolving facility in an aggregate principal amount of $1,950,000,000 available for U.S.
     Borrowers and (B) an asset-based revolving facility in an aggregate principal amount of $50,000,000
     available for the Canadian Borrower (collectively, the “Backstop ABL Facility” and, together with
     the Incremental ABL Facility, the “ABL Facility”) that will be used to replace the Existing ABL
     Facility and (ii) a senior secured term loan facility in an aggregate principal amount of
     $2,150,000,000 (the “Term Loan Facility” and, together with the ABL Facility, each, a “Facility” and
     collectively, the “Facilities”).

b)           The proceeds of (x) cash on hand and (y) the ABL Loans and the Term Loans made on the
     Closing Date will be used to fund (i) the payment of consideration pursuant to the terms and
     conditions of the Transaction Agreement (the “Purchase Consideration”), and the other payments
     contemplated by the Transaction Agreement, (ii) the repayment in full (or the termination, discharge


#91120726v8
#91297610v2
     or defeasance (or arrangements reasonably satisfactory to the Initial Lenders for the termination,
     discharge or defeasance (or, in the case of the Existing Term Facility, irrevocable notice for the
     repayment or redemption thereof will be given))) of all outstanding indebtedness (and the release of
     guarantees and liens securing such indebtedness) of (A) the Borrower and its subsidiaries under (1)
     that certain Term Loan Agreement, dated as of August 14, 2014, by and among the Borrower, Bank
     of America, N.A., as administrative agent, the lenders party thereto and the other parties thereto, as
     amended on or prior to the Closing Date (the “Existing Term Facility”) and (2) in the case the ABL
     Amendment is not approved by the requisite lenders under the Existing ABL Facility on or prior to
     the Closing Date, the Existing ABL Facility, as amended on or prior to the Closing Date (provided
     that, for the avoidance of doubt, any letters of credit outstanding under the Existing ABL Facility that
     are cash collateralized or otherwise backstopped or “rolled over” into the Backstop ABL Facility shall
     be permitted to remain outstanding) and (B) the Target and its subsidiaries under (1) the Second
     Amended and Restated Term Loan Credit Agreement, dated as of January 31, 2014, by and among
     the Target, Goldman Sachs Bank USA, as administrative agent, the lenders party thereto and the other
     parties thereto, as amended on or prior to the Closing Date, (2) that certain Amended and Restated
     Credit Agreement, dated as of March 21, 2013, by and among the Target, Wells Fargo Bank, National
     Association, as administrative agent, the lenders party thereto and the other parties thereto, as
     amended on or prior to the Closing Date (provided that, for the avoidance of doubt, any letters of
     credit outstanding thereunder that are cash collateralized or otherwise backstopped or “rolled over”
     into the Backstop ABL Facility shall be permitted to remain outstanding) (the “Target ABL
     Facility”), (3) the Target’s 6.75% Senior Notes due June 1, 2021 and (4) the Target’s 7.75% Senior
     Notes due November 15, 2022 (the repayment, termination, discharge, defeasance, arrangement and
     release of all such indebtedness in this clause (ii), the “Closing Date Refinancing”), (iii) fees and
     expenses incurred in connection with the foregoing and transactions related thereto (such fees and
     expenses, the “Transaction Costs”) and (iv) with respect to the ABL Facility, working capital and
     general corporate purposes.

c)          On the Closing Date, the Acquisition will be effected via the merger (the “Merger”) of
     Merger Sub with and into the Company, with the Company as the surviving entity of such Merger.

                For purposes of the Commitment Letter and the Fee Letter, “Closing Date” shall mean
the date that the loans under the Facilities are funded and, substantially concurrently therewith, the
Transaction is consummated. The transactions described above, together with the transactions related
thereto (including the payment of all Transaction Costs), are collectively referred to herein as the
“Transactions”.
                      [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                    A-2
#91120726v8
#91297610v2
                                                                                            EXHIBIT B
                                             Project Jedi
                           $2,150,000,000 Senior Secured Term Loan Facility
                                  Summary of Terms and Conditions

               Capitalized terms used but not defined in this Exhibit B shall have the meanings set forth
in the Commitment Letter to which this Exhibit B is attached and in the other Exhibits attached thereto.
In the case of any such capitalized term that is subject to multiple and differing definitions, the
appropriate meaning thereof in this Exhibit B shall be determined by reference to the context in which it
is used.

Borrower:                    United Natural Foods, Inc.

Term Loan Administrative     Goldman Sachs Bank USA (“GS Bank”) will act as the sole administrative
Agent:                       agent and sole collateral agent (in such capacities and together with its
                             successors and permitted assigns, the “Term Loan Administrative Agent”
                             and, collectively with the New ABL Agent (as defined in Exhibit C), the
                             “Administrative Agent”) for a syndicate of banks, financial institutions and
                             other institutional lenders and investors (other than Disqualified
                             Institutions) (together with the Initial Term Loan Lenders, the “Term
                             Lenders” and, collectively with the ABL Lenders (as defined in Exhibit C),
                             the “Lenders”) reasonably acceptable to the Borrower (such acceptance not
                             to be unreasonably withheld or delayed).

Term Loan Lead               GS Bank, MLPFS and US Bank (collectively, in such capacities, the “Term
Arrangers and                Loan Lead Arrangers” and, together with the ABL Lead Arrangers (as
Bookrunners:                 defined in Exhibit C), the “Lead Arrangers”).

Term Loan Facility:          A term loan facility in an aggregate principal amount of $2,150 million (the
                             “Term Loan Facility”; loans incurred under the Term Loan Facility shall be
                             the “Term Loans”). The Term Loan Facility will be available to the
                             Borrower in U.S. Dollars.

                             Use of Proceeds: The proceeds of Term Loans will be applied on the
                             Closing Date, together with cash on hand and any amount drawn under the
                             ABL Facility, to (a) finance a portion of the Purchase Consideration and
                             (b) pay Transaction Costs.

                             Availability: The full amount of Term Loans must be drawn in a single
                             drawing on the Closing Date. Amounts repaid or prepaid under the Term
                             Loan Facility may not be reborrowed.

                             Interest Rates and Fees: As described on Annex I to this Exhibit B.




#91120726v8
#91297610v2
              Maturity and Amortization: The Term Loan Facility will mature on the day
              that is seven (7) years after the Closing Date (the “Maturity Date”) and will
              amortize in equal quarterly installments in an aggregate annual amount
              equal to 1.0% of its original principal amount (subject to reduction in
              connection with debt prepayments and debt buy backs), commencing the
              second full fiscal quarter after the Closing Date, with the balance payable
              on the final maturity date.

Guarantees:   All obligations of the Borrower under the Term Loan Facility will be
              unconditionally guaranteed (the “Guarantees”) by each existing and
              subsequently acquired or organized direct or indirect wholly-owned U.S.
              restricted subsidiary of the Borrower to the extent permitted by applicable
              law and subject to exceptions and limitations consistent with the Existing
              Term Facility and other customary exceptions to be mutually agreed upon
              between the Borrower and the Term Loan Administrative Agent (as defined
              below) (collectively, the “Term Loan Guarantors” and the Term Loan
              Guarantors, together with the Borrower, the “Term Loan Loan Parties”;
              and, the Term Loan Guarantors together with the ABL Guarantors, the
              “Guarantors”; and, the Term Loan Loan Parties together with the ABL
              Loan Parties, the “Loan Parties”); provided, that on the Closing Date, each
              ABL Guarantor will also be a Term Loan Guarantor; provided, further, that
              subsidiaries that are not “eligible contract participants” (after giving effect
              to any “keepwell” provisions) shall not guarantee swap obligations to the
              extent it is illegal or unlawful under the Commodity Exchange Act, or any
              regulation thereunder, by virtue of such subsidiary failing to constitute an
              “eligible contract participant”. Notwithstanding the foregoing, it is
              understood and agreed that there shall be no guarantees governed under the
              laws of any non-U.S. jurisdiction.

Security:     Subject to the Certain Funds Provision and the provisions of the
              immediately following paragraph and consistent with the Existing Term
              Facility, the obligations of Borrower and the Term Loan Guarantors in
              respect of the Term Loan Facility will be secured by (a) a perfected first-
              priority (subject to exceptions consistent with the Existing ABL Facility
              and the Existing Term Facility) security interest in the Term Loan Priority
              Collateral (as defined in Exhibit C) and (b) a perfected second-priority
              (subject to permitted liens, including in respect of the applicable ABL
              Facility, and other exceptions consistent with the Existing ABL Facility and
              the Existing Term Facility) security interest in the ABL Priority Collateral
              (as defined in Exhibit C) (the foregoing, collectively, the “Collateral”), in
              each case, subject to permitted liens and to certain exceptions and
              limitations consistent with the Existing ABL Facility and the Existing Term
              Facility and other customary exceptions to be mutually agreed upon
              between the Borrower and the Term Loan Administrative Agent.

              Notwithstanding anything to the contrary, the Borrower and the Term Loan
              Guarantors shall not be required, nor shall the Term Loan Administrative
              Agent be authorized, (i) to perfect the above described pledges, security,
              interests and mortgages by any means other than by (A) filings pursuant to
              the UCC in the office of the secretary of state (or similar central filing
              office) of the relevant State(s), (B) filings in United States government

                                   B-2
#91120726v8
#91297610v2
                          offices with respect to intellectual property as expressly required in the
                          Term Loan Facility Documentation, (C) delivery to the Term Loan
                          Administrative Agent, for its possession, of all Collateral consisting of
                          material intercompany notes and stock certificates of the Borrower and its
                          material wholly-owned restricted subsidiaries and material instruments,
                          issued to the Borrower or a Guarantor or (D) mortgages in respect of fee
                          owned real property located in the U.S. with a fair market value in excess
                          of an amount to be mutually agreed between the Borrower and the Term
                          Loan Administrative Agent, in each case expressly required in the Term
                          Loan Facility Documentation, (ii) to enter into any control agreement with
                          respect to any deposit account, securities account or commodities account
                          or contract, (iii) to take any action in any non-U.S. jurisdiction or pursuant
                          to the requirements of the laws of any non-U.S. jurisdiction in order to
                          create any security interests or to perfect any security interests, including
                          with respect to any intellectual property registered outside of the U.S. (it
                          being understood that there shall be no security agreements or pledge
                          agreements governed under the laws of any non-U.S. jurisdictions) or (iv)
                          except as expressly set forth above, to take any other action with respect to
                          any Collateral to perfection through control agreements or to otherwise
                          perfect by “control”.

                          All the above-described pledges and security interests shall be created on
                          terms, and pursuant to documentation, consistent with the Term Loan
                          Documentation Principles and subject to exceptions permitted under the
                          Term Loan Facility Documentation. Notwithstanding anything to the
                          contrary contained herein, the requirements of the preceding paragraphs in
                          this “Security” section shall be subject to the Certain Funds Provision.

Intercreditor Matters:    The lien priority, relative rights and other creditors’ rights issues in respect
                          of the Term Loan Facility and the ABL Facility will be set forth in a
                          customary intercreditor agreement consistent with the Term Loan
                          Documentation Principles and the ABL Documentation Principles.

Uncommitted Incremental   After the Closing Date, the Borrower will have the right to solicit the
Facilities:               existing Term Lenders or prospective lenders determined by the Borrower
                          to provide (x) incremental commitments consisting of one or more new
                          tranches of revolving credit facilities available under the Facilities
                          Documentation (each, an “Incremental Revolving Facility”) and/or (y)
                          incremental commitments consisting of one or more increases to the Term
                          Loan Facility and/or one or more new tranches of term loans to be made
                          available under the Term Loan Facility Documentation (each, a
                          “Incremental Term Facility” and together with any Incremental Revolving
                          Facility, the “Incremental Facilities”) in an aggregate amount not to exceed
                          the pro forma Consolidated EBITDA (to be defined in a manner consistent
                          with the Term Loan Documentation Principles and including, without
                          limitation, customary pro forma adjustments to include run-rate synergies
                          management expects to be realized, subject to customary parameters to be
                          agreed) on the Closing Date (the “Incremental Fixed Dollar Basket”), plus
                          (2) all voluntary prepayments of the Term Loan Facility, any Incremental
                          Term Facility and permanent commitment reductions of any Incremental
                          Revolving Facility (except to the extent funded with the proceeds of the

                                                B-3
#91120726v8
#91297610v2
              incurrence of long-term indebtedness), plus (3) an unlimited amount so long
              as, in the case of this clause (3), after giving effect to the incurrence of such
              amount, any acquisition consummated in connection therewith and all other
              appropriate pro forma adjustments, (x) if such Incremental Facility is
              secured on a pari passu basis with the Term Loans, the Consolidated First
              Lien Net Leverage Ratio (as defined below) is equal to or less than the pro
              forma Consolidated First Lien Net Leverage Ratio on the Closing Date, (y)
              if such Incremental Facility is secured on a junior basis to the Term Loans,
              the Consolidated Secured Net Leverage Ratio (as defined below) is equal to
              or less than the pro forma Consolidated Secured Net Leverage Ratio on the
              Closing Date or (z) if such Incremental Facility is unsecured, the
              Consolidated Total Net Leverage Ratio (as defined below) is equal to or
              less than the pro forma Consolidated Total Net Leverage Ratio on the
              Closing Date, in each case, after giving effect to any acquisition
              consummated in connection therewith and all other appropriate pro forma
              adjustments, and assuming for purposes of this calculation that (i) the full
              committed amount of any Incremental Revolving Facility and any
              Incremental Equivalent Debt then being incurred at such time shall be
              treated as outstanding and (ii) cash proceeds of any such Incremental
              Facility and Incremental Equivalent Debt then being incurred shall not be
              netted from indebtedness (provided, however, that if amounts incurred
              under this clause (3) are incurred concurrently with the incurrence of
              Incremental Facilities in reliance on clause (1) and/or clause (2) above, the
              Consolidated First Lien Net Leverage Ratio, the Consolidated Secured Net
              Leverage Ratio or Consolidated Total Net Leverage Ratio, as applicable,
              shall be permitted to exceed the Consolidated First Lien Net Leverage
              Ratio, the Consolidated Secured Net Leverage Ratio or the Consolidated
              Total Net Leverage Ratio, as applicable, to the extent of such amounts
              incurred in reliance on clause (1) and/or clause (2)), on terms agreed by the
              Borrower and the lender(s) providing the respective Incremental Facility (it
              being understood that (A) if the Consolidated First Lien Net Leverage
              Ratio, Consolidated Secured Net Leverage Ratio or Consolidated Total Net
              Leverage Ratio, as applicable, incurrence test is met, then, at the election of
              the Borrower, any Incremental Facility may be incurred under clause (3)
              above regardless of whether there is capacity under clause (1) and/or clause
              (2) above and (B) any portion of any Incremental Facility incurred in
              reliance on clause (1) and/or clause (2) shall be reclassified, as the
              Borrower may elect from time to time, as incurred under clause (3) if the
              Borrower meets the applicable leverage ratio under clause (3) at such time
              on a pro forma basis); provided that:

              (i) (a) no event of default (or, in the case of an Incremental Facility the
              proceeds of which will be used to finance a Permitted Acquisition or other
              similar permitted investment or repayment of indebtedness that requires an
              irrevocable prepayment or redemption notice, no payment or bankruptcy
              event of default) exists or would exist after giving effect thereto and (b) the
              representations and warranties in the Term Loan Facility Documentation
              shall be true and correct in all material respects (provided that, in the case
              of an Incremental Facility used to finance a Permitted Acquisition or other
              similar permitted investment or repayment of indebtedness that requires an
              irrevocable prepayment or redemption notice, only the Specified

                                    B-4
#91120726v8
#91297610v2
              Representations (conformed as necessary for such Permitted Acquisition)
              shall be required to be true and correct in all material respects),

              (ii) any Incremental Facility shall rank pari passu or junior in right of
              payment with the Facilities and will either be secured on a pari passu or
              junior basis with the Term Loan Facility by the same Collateral securing the
              Term Loan Facility or be unsecured, and shall not be secured by any lien on
              the assets of any Term Loan Loan Party that does not also secure the then
              outstanding Term Loan Facility, or be guaranteed by any subsidiary other
              than a Term Loan Loan Party under the then outstanding Term Loan
              Facility, and

              (iii) loans to be made under any Incremental Facility (each, under any
              Incremental Term Facility, an “Incremental Term Loan” and, each, under
              any Incremental Revolving Facility, an “Incremental Revolving Loan” and,
              collectively with Incremental Term Loans, the “Incremental Loans”) shall
              be subject to terms determined by the Borrower and the lenders providing
              such Incremental Facility, except that:

                   (1) in connection with any Incremental Term Loans, unless any
                   Incremental Term Loans are made a part of the Term Loan Facility
                   (in which case all terms thereof shall be identical to those of the Term
                   Loan Facility), (a) if the “effective margin” applicable to any
                   Incremental Term Loans that are pari passu in right of payment and
                   security with the initial Term Loans (which (x) shall be deemed to
                   include all upfront or similar fees or OID (amortized over the shorter
                   of (1) the weighted average life to maturity of such loans and (2) four
                   years) payable to all lenders providing such Incremental Term Loans,
                   (y) if such Incremental Term Loans include an interest rate floor
                   greater than the applicable interest rate floor under the initial Term
                   Loans, such differential between interest rate floors shall be equated
                   to the applicable interest rate margin for purposes of determining
                   whether an increase to the interest rate margin under the initial Term
                   Loans shall be required, but only to the extent an increase in the
                   interest rate floor in the initial Term Loans would cause an increase in
                   the interest rate then in effect thereunder, and in such case, the interest
                   rate floor (but not the interest rate margin) applicable to the initial
                   Term Loans shall be increased to the extent of such differential
                   between interest rate floors and (z) shall exclude structuring,
                   underwriting,       ticking,     arrangement,    amendment,       consent,
                   commitment and other fees payable in connection therewith)
                   determined as of the initial funding date for such Incremental Term
                   Loans, exceeds the “effective margin” applicable to the initial Term
                   Loans (determined on the same basis as provided above) by more than
                   0.50%, then the “effective margin” for the initial Term Loans shall be
                   increased so that the “effective margin” thereof equals the “effective
                   margin” of such Incremental Term Loans, minus 0.50% (all
                   adjustments made pursuant to this clause (iii)(1)(a), the “MFN
                   Adjustment”); provided that if any Incremental Term Loan is
                   incurred more than 12 months after the Closing Date, the MFN
                   Adjustments shall not apply, (b) the final stated maturity date for any

                                   B-5
#91120726v8
#91297610v2
              Incremental Term Loans may be the same as or later (but not sooner)
              than the final stated maturity date applicable to the then-existing Term
              Loans, (c) the average weighted life to maturity of such Incremental
              Term Loans shall be no shorter than the average weighted life to
              maturity applicable to the then-existing Term Loans (without giving
              effect to any amortization or prepayments on the outstanding Term
              Loans), (d) the Borrower may issue, in lieu of any Incremental Term
              Loans, first lien secured or junior lien secured or unsecured notes,
              first lien loans, junior lien loans, unsecured loans, or secured or
              unsecured “Mezzanine” debt (“Incremental Equivalent Debt”) (in
              each case, (x) if in the form of junior lien or unsecured loans or notes,
              with a maturity at least 91 days after the maturity of the then existing
              Term Loans (or if in the form of first lien secured loans or notes, with
              a maturity no earlier than the maturity of the then existing Term
              Loans), (y) not guaranteed by any subsidiary other than a Term Loan
              Loan Party under the then outstanding Term Loan Facility and (z) to
              the extent secured, subject to customary intercreditor terms to be
              consistent with the Term Loan Documentation Principles and not
              secured by any lien on the assets of any Term Loan Loan Party that
              does not also secure the then outstanding Term Loan Facility) if the
              applicable conditions to effecting and borrowing under an
              Incremental Term Facility (as if such Incremental Equivalent Debt
              were an Incremental Term Loan) would have been satisfied, provided
              that, the provisions of the preceding clause (iii)(1)(a) shall not apply
              other than with respect to any loans that are pari passu with the Term
              Loans in security and right of payment, and clauses (iii)(1)(b) and
              (iii)(1)(c) shall not apply to any customary bridge facility so long as
              the long-term debt into which any such customary bridge facility is to
              be converted satisfies such clauses; provided further that (x)
              mandatory prepayments shall not be permitted to be applied to any
              Incremental Term Facility or Incremental Equivalent Debt on a
              greater than pro rata basis relative to the initial Term Loans (except
              with respect to mandatory prepayments with the proceeds of
              Refinancing Facilities or Refinancing Notes) and (y) the covenants,
              events of default and guarantees of such Incremental Term Loans or
              Incremental Equivalent Debt, if not consistent with the terms of the
              corresponding Term Loans, shall not be materially more restrictive to
              the Borrower, when taken as a whole, than the terms of the Term
              Loans unless (1) lenders under the Term Loan Facility also receive
              the benefit of such more restrictive terms or (2) such more restrictive
              terms apply after the maturity date of the initial Term Loan Facility;
              and

              (2) in connection with any Incremental Revolving Loans, (a) the final
              stated maturity date for any Incremental Revolving Loans may be the
              same as or later (but not sooner) than the final stated maturity date
              applicable to the ABL Facility, (b) any Incremental Revolving Loans
              shall not be subject to (x) any mandatory prepayments other than
              those customary mandatory prepayments in connection with the
              Incremental Revolving Loans under any Incremental Revolving
              Facility exceeding the commitments thereunder or (y) any mandatory

                             B-6
#91120726v8
#91297610v2
                    commitment reductions or scheduled amortization payments and (c)
                    the covenants, events of default and guarantees of any Incremental
                    Revolving Loans shall not be materially more restrictive to the
                    Borrower, when taken as a whole, than the terms of the Term Loans.

              Existing lenders under the Facilities may, but shall not be obligated to
              without their prior written consent, provide a commitment and/or make any
              loans pursuant to any Incremental Facility, and nothing contained herein
              constitutes, or shall be deemed to constitute, a commitment with respect to
              any Incremental Facility. The use of proceeds, if any, of any Incremental
              Facility will be as agreed by the Borrower and the lenders providing such
              Incremental Facility.

              “Consolidated First Lien Net Leverage Ratio” shall mean the ratio of (i)
              consolidated first lien net debt (consisting of indebtedness for borrowed
              money (including, for the avoidance of doubt, any amounts outstanding
              under the ABL Facility), capitalized lease obligations, purchase money debt
              and drawn and unreimbursed letters of credit as reflected on the balance
              sheet of the Borrower and its restricted subsidiaries, in each case secured, in
              whole or in part, by first priority liens on the assets of the Borrower or any
              restricted subsidiary), minus unrestricted cash and cash equivalents
              (excluding for purposes of any calculation of the Consolidated First Lien
              Net Leverage Ratio in connection with the incurrence of any indebtedness,
              the cash proceeds of such incurrence) to (ii) Consolidated EBITDA for the
              most recent four fiscal quarter period for which financial statements have
              been delivered (or were required to have been delivered) pursuant to the
              Term Loan Facility Documentation.

              “Consolidated Secured Net Leverage Ratio” shall mean the ratio of (i)
              consolidated secured net debt (consisting of indebtedness for borrowed
              money (including, for the avoidance of doubt, any amounts outstanding
              under the ABL Facility), capitalized lease obligations, purchase money debt
              and drawn and unreimbursed letters of credit as reflected on the balance
              sheet of the Borrower and its restricted subsidiaries, in each case secured, in
              whole or in part, by liens on the assets of the Borrower or any restricted
              subsidiary), minus unrestricted cash and cash equivalents (excluding for
              purposes of any calculation of the Consolidated Secured Net Leverage
              Ratio in connection with the incurrence of any indebtedness, the cash
              proceeds of such incurrence) to (ii) Consolidated EBITDA for the most
              recent four fiscal quarter period for which financial statements have been
              delivered (or were required to have been delivered) pursuant to the Term
              Loan Facility Documentation.

              “Consolidated Total Net Leverage Ratio” shall mean the ratio of (i)
              consolidated net debt (consisting of indebtedness for borrowed money,
              capitalized lease obligations, purchase money debt and drawn and
              unreimbursed letters of credit as reflected on the balance sheet of the
              Borrower and its restricted subsidiaries), minus unrestricted cash and cash
              equivalents (excluding for purposes of any calculation of the Consolidated
              Total Net Leverage Ratio in connection with the incurrence of any
              indebtedness, the cash proceeds of such incurrence) to (ii) Consolidated

                                   B-7
#91120726v8
#91297610v2
                          EBITDA for the most recent four fiscal quarter period for which financial
                          statements have been delivered (or were required to have been delivered)
                          pursuant to the Term Loan Facility Documentation.

Refinancing Facilities:   The Term Loan Facility Documentation will permit the Borrower to
                          refinance loans under the Term Loan Facility or any Incremental Term
                          Facility or commitments under the Incremental Revolving Facility from
                          time to time, in whole or part, with one or more new term facilities (each, a
                          “Refinancing Term Facility”) or new revolving credit facilities (each a
                          “Refinancing Revolving Facility” and, together with any Refinancing Term
                          Facility, collectively, the “Refinancing Facilities”), respectively, under the
                          Term Loan Facility Documentation solely with the consent of the Borrower
                          and the institutions providing such Refinancing Term Facility or
                          Refinancing Revolving Facility and with one or more additional series of
                          senior unsecured notes or loans or senior secured notes or loans that will be
                          secured by the Collateral on a pari passu or junior basis with the Term
                          Loan Facility (such notes or loans, “Refinancing Notes”); provided that (i)
                          with respect to Refinancing Facilities or Refinancing Notes that are secured,
                          customary intercreditor agreements are entered into which are reasonably
                          acceptable to the Borrower and Term Loan Administrative Agent, (ii) any
                          Refinancing Term Facility or Refinancing Notes do not mature prior to the
                          maturity date of, or have a shorter weighted average life than, loans under
                          the Term Loan Facility or Incremental Term Facility being refinanced
                          (without giving effect to any amortization or prepayments on the
                          outstanding Term Loans or Incremental Term Loans, as applicable) or, with
                          respect to any Refinancing Notes, have mandatory prepayment provisions
                          (other than related to customary asset sale (or similar event) and change of
                          control offers or prepayments and customary acceleration rights after an
                          event of default) that would result in mandatory prepayment of such
                          Refinancing Notes prior to the loans under the Term Loan Facility being
                          refinanced (it being understood the Borrower shall be permitted to prepay
                          or offer to purchase any first lien secured Refinancing Notes pursuant to the
                          second paragraph of the “Mandatory Prepayments” section below), (iii) any
                          Refinancing Revolving Facility does not mature prior to the maturity date
                          of the revolving commitments being refinanced, (iv) the aggregate principal
                          amount of any Refinancing Facility or Refinancing Notes shall not be
                          greater than the aggregate principal amount of the applicable class under the
                          Facilities being refinanced or replaced, plus any fees, premiums, original
                          issue discount and accrued interest associated therewith and costs and
                          expenses related thereto and such Facilities being refinanced or replaced
                          will be permanently reduced on a dollar-for-dollar basis concurrently with
                          the issuance of such Refinancing Facility or Refinancing Notes, (v) the
                          Term Loan Facility Documentation will contain provisions providing for
                          the pro rata treatment of the payment, borrowing, participation and
                          commitment reduction of any Incremental Revolving Facility and any
                          Refinancing Revolving Facility, (vi) any Refinancing Facility or
                          Refinancing Notes, to the extent secured, shall not be secured by any lien
                          on any asset of any Term Loan Loan Party that does not also secure the then
                          outstanding applicable Term Loans, or be guaranteed by any Subsidiary
                          other than the Term Loan Guarantors under the then outstanding Term
                          Loans, (vii) the other terms and conditions of such Refinancing Facilities or

                                               B-8
#91120726v8
#91297610v2
                         Refinancing Notes (excluding pricing, fees and optional prepayment or
                         redemption terms which shall be determined in good faith by the Borrower)
                         shall either, at the option of the Borrower, (x) reflect market terms and
                         conditions (taken as a whole) at the time of incurrence or issuance (as
                         determined in good faith by the Borrower) or (y) if not consistent with the
                         terms of the corresponding class under the Term Loan Facility, not be
                         materially more restrictive to the Borrower, when taken as a whole, than the
                         terms of the applicable class under the Term Loan Facility (or any
                         revolving credit facility thereunder) being refinanced or replaced unless (1)
                         the Term Lenders under the corresponding class under the Term Loan
                         Facility also receive the benefit of such more restrictive terms or (2) any
                         such provisions apply only after the maturity date of the Term Loan
                         Facility. In connection with any Refinancing Facility or Refinancing Notes,
                         the Term Loan Facility Documentation will provide the Borrower the right
                         to require the applicable Term Lenders or lenders in respect of any
                         Incremental Facility to assign their loans and commitments to the providers
                         of any such Refinancing Facility or Refinancing Notes.

Mandatory Prepayments:   The Term Loans shall be prepaid with:

                         (a)   100% of the net cash proceeds from issuances of debt by the Borrower
                               or any of its restricted subsidiaries (with appropriate exceptions for all
                               permitted indebtedness (other than Refinancing Term Facilities and
                               Refinancing Notes) and the Incremental Facilities);

                         (b)   for each fiscal year of the Borrower (beginning with the first full fiscal
                               year following the Closing Date) 50% (with step-downs to 25% and
                               0% if the Consolidated First Lien Net Leverage Ratio is less than
                               0.50:1.00 and 1.00:1.00 inside the Consolidated First Lien Net
                               Leverage Ratio as of the Closing Date) of the Borrower’s annual
                               excess cash flow (to be defined consistent with the Term Loan
                               Documentation Principles (such definition to provide for a deduction
                               from excess cash flow, without duplication among periods, of cash
                               used (or to be used within a time period to be mutually agreed and
                               consistent with the Term Loan Documentation Principles) to finance
                               permitted acquisitions, other investments and capital expenditures (to
                               the extent such amount are used or to be used within agreed upon time
                               period for permitted acquisitions, other investments and capital
                               expenditures, including any of the foregoing for which a binding
                               agreement (or binding commitment) then exists and subject to reversal
                               if such case is not so used within such agreed time period and to the
                               extent not financed with long term debt proceeds) and for certain
                               restricted payments, permitted tax distributions, scheduled payments
                               of indebtedness and prepayments of other indebtedness, subject to
                               limitation consistent with the Term Loan Documentation Principles,
                               and to include a dollar-for-dollar credit for the following (to the extent
                               not financed with long-term debt proceeds): (x) voluntary permanent
                               prepayments of (i) the Term Loan Facility and any Incremental Term
                               Facility, any Incremental Equivalent Debt, any Refinancing Notes and
                               any Refinancing Term Facility, in each case that is secured on a pari
                               passu basis with the Term Loan Facility (in each case, including any

                                               B-9
#91120726v8
#91297610v2
                    debt buyback, but limited to the actual cash amount paid by Borrower
                    in connection with such buyback) and (ii) the ABL Facility, any
                    Incremental Revolving Facility, any Refinancing Revolving Facility
                    and any revolving facility refinancing, replacing or extending any of
                    the foregoing (to the extent accompanied by a permanent reduction of
                    the relevant commitment) and (y) repayment of the ABL Loans made
                    to account for any additional OID or upfront fees that are
                    implemented pursuant to the “market flex” provisions of the Fee
                    Letter; and

              (c)   100% of the net cash proceeds of all non-ordinary course asset sales or
                    other dispositions of property by the Borrower or any of its restricted
                    subsidiaries (including casualty insurance and condemnation proceeds
                    and to the extent not consummated prior to the Closing Date and the
                    net proceeds thereof not applied to reduce pension liabilities on a
                    dollar-for-dollar basis, dispositions in whole or in part of the retail
                    business of the Target (collectively, the “Specified Disposition”), but
                    with exceptions for ordinary course dispositions, dispositions of
                    obsolete or worn-out property and property no longer used or useful in
                    the business (other than the Specified Disposition) and other
                    exceptions to be consistent with the Term Loan Facility
                    Documentation) in excess of an individual and annual threshold
                    amount to be agreed and (other than with respect to proceeds of the
                    Specified Disposition) subject to a 100% reinvestment right if
                    reinvested (or committed to be reinvested) within 18 months of such
                    sale or disposition (or 24 months in the event a binding letter of intent
                    is entered into within such 18-month period).

              Mandatory prepayments shall be applied pro rata among classes of term
              loans, except that (i) the Borrower may direct that proceeds of Refinancing
              Term Facilities or Refinancing Notes shall be applied to the class or classes
              of term loans to be refinanced as selected by the Borrower and (ii)
              Incremental Term Facilities and Refinancing Term Facilities may
              participate in mandatory prepayments on a less than pro rata basis.
              Mandatory prepayments of the Term Loans shall be applied to scheduled
              installments thereof in direct order of maturity (without premium or
              penalty); provided, that the Term Loan Facility Documentation shall
              provide that in the case of mandatory prepayments pursuant to clauses (b)
              or (c) above, a ratable portion of such mandatory prepayment may be
              applied to redeem, prepay or offer to purchase any Refinancing Notes or
              Incremental Equivalent Debt (collectively, “Additional Debt”), in each case
              secured on a pari passu basis with the Term Loan Facility and if required
              under the terms of the applicable documents governing such Additional
              Debt.

              All prepayments referred to in clauses (a) through (c) above are subject to
              there being no adverse tax consequences and to permissibility under (i)
              local law (e.g., financial assistance, corporate benefit, restrictions on
              upstreaming of cash intra-group and the fiduciary and statutory duties of the
              directors of the relevant subsidiaries) and (ii) material constituent document
              restrictions (including as a result of minority ownership by third parties)

                                   B-10
#91120726v8
#91297610v2
                         and other material agreements (so long as any prohibition is not created in
                         contemplation of such prepayment).            The non-application of any
                         prepayment amounts as a consequence of the foregoing provisions will not,
                         for the avoidance of doubt, constitute a default or an event of default, and
                         such amounts shall be available for working capital purposes of the
                         Borrower and its restricted subsidiaries as long as not required to be prepaid
                         in accordance with the following provisions. Borrower and its restricted
                         subsidiaries will undertake to use reasonable efforts to overcome or
                         eliminate any such restrictions (subject to the considerations above and as
                         determined in the Borrower’s reasonable business judgment) to make the
                         relevant prepayment. Notwithstanding the foregoing, any prepayments
                         required after application of the above provision shall be net of any costs,
                         expenses or taxes incurred by the Borrower or any of its affiliates and
                         arising as a result of compliance with the preceding sentence.

                         Any Term Lender under the Term Loan Facility may elect not to accept its
                         pro rata portion of any mandatory prepayment (other than with respect to
                         Refinancing Notes and Refinancing Term Facilities) (each, a “Declining
                         Term Loan Lender”). Any prepayment amount declined by a Declining
                         Term Loan Lender may be retained by the Borrower (“Retained Declined
                         Proceeds”).

Voluntary Prepayments:   Voluntary prepayments of borrowings under the Term Loan Facility will be
                         permitted at any time, in minimum principal amounts to be mutually agreed
                         upon between the Borrower and the Term Loan Administrative Agent
                         consistent with the Term Loan Documentation Principles, without premium
                         or penalty (except the Prepayment Premium referred to below), subject to
                         reimbursement of the Term Lenders’ redeployment costs (other than lost
                         profits) in the case of a prepayment of Adjusted LIBOR Loans prior to the
                         last day of the relevant interest period. Voluntary prepayments of the Term
                         Loans shall be applied to installments thereof as directed by the Borrower
                         (and absent such direction, in direct order of maturity). All voluntary
                         prepayments shall be applied to the class or classes of Term Loans as
                         selected by the Borrower.

Prepayment Premium:      Voluntary prepayments and mandatory prepayments (or repricing or
                         refinancing through any waiver, consent or amendment, including any
                         mandatory assignment in connection therewith) of initial Term Loans made
                         pursuant to clause (a) of the “Mandatory Prepayments” section of this Term
                         Sheet prior to the date that is six months after the Closing Date will be
                         subject to a prepayment premium of 1.00% (the “Prepayment Premium”) of
                         the principal amount prepaid, refinanced or amended to the extent
                         constituting a Repricing Transaction. “Repricing Transaction” shall mean
                         (i) any prepayment or repayment of initial Term Loans with the proceeds
                         of, or any conversion of initial Term Loans into, any new or replacement
                         tranche of senior secured term loans under credit facilities the primary
                         purpose of which is to reduce the all-in-yield applicable to the initial Term
                         Loans and (ii) any amendment to the initial Term Loan Facility (or any
                         exercise of any “yank-a-bank” rights in connection therewith) the primary
                         purpose of which is to reduce the all-in-yield applicable to the initial Term
                         Loans (with the all-in-yield, in each case, calculated in a manner consistent

                                             B-11
#91120726v8
#91297610v2
                             with the MFN Adjustment); provided that such Prepayment Premium shall
                             not apply if such refinancing or amendment is in connection with a “change
                             of control” transaction, initial public offering or any transformative
                             acquisition.

Term   Loan       Facility   The definitive documentation with respect to the Term Loan Facility (the
Documentation:               “Term Loan Facility Documentation”) will be initially prepared by counsel
                             to the Borrower based on a recent precedent to be agreed for a similarly-
                             situated borrower in the syndicated term loan “B” market to be mutually
                             agreed, will contain only those mandatory prepayments set forth above in
                             this Term Sheet and representations, warranties, conditions to borrowing,
                             affirmative, negative and financial covenants and events of default set forth
                             below in this Term Sheet, in each case applicable to the Borrower and its
                             restricted subsidiaries, with materiality thresholds, qualifications,
                             exceptions, “baskets” and grace and cure periods to be mutually agreed,
                             with changes and modifications that reflect the “market flex” provisions of
                             the Fee Letter and shall be no less favorable (except as expressly set forth
                             in this Exhibit B) to the Borrower and its subsidiaries than the Existing
                             Term Facility (collectively, the “Term Loan Documentation Principles”).
                             Notwithstanding the foregoing, all leases of the Borrower, the Guarantors
                             and the respective restricted subsidiaries of the Borrower or Subsidiary
                             Guarantors that are or would be treated as operating leases for purposes of
                             GAAP as of the Signing Date shall be accounted for as operating leases for
                             purposes of the defined financial terms, including “Capital Lease
                             Obligations” under the Term Loan Facility Documentation regardless of
                             any change to GAAP following such date which would otherwise require
                             such leases to be treated as capital leases; provided that financial reporting
                             shall not be affected thereby. The Term Loan Facility Documentation will
                             contain customary European Union bail-in and Beneficial Ownership
                             Regulation provisions and, to the extent applicable, Department of Labor
                             lender regulatory representations. The Term Loan Facility Documentation
                             shall be subject in all respects to the Certain Funds Provision.

Representations              Consistent with the Term Loan Documentation Principles and include (and
and Warranties:              limited to) the following (to be applicable to the Borrower and its restricted
                             subsidiaries): pro forma financial statements; no Material Adverse Effect
                             (as defined below) after the Closing Date; legal existence; compliance with
                             laws (including, without limitation, anti-terrorism laws, FCPA and OFAC);
                             organizational power and authority; due authorization, execution, delivery
                             and enforceability of the Term Loan Facility Documentation; no violation
                             of or conflict with law, organizational documents or material debt
                             agreements; government approvals; material litigation; ownership of
                             material property; intellectual property; taxes; the Patriot Act; Beneficial
                             Ownership Certification; FCPA; Sanctions (including OFAC); Federal
                             Reserve regulations; ERISA and Canadian pension regulations; Investment
                             Company Act; environmental matters; labor matters; governmental
                             consents; solvency on the Closing Date; accuracy of written disclosure; the
                             Patriot Act; PACA and PSA, and creation, perfection and validity of
                             security interests (subject to permitted liens and other exceptions to
                             perfection to be mutually agreed and consistent with the Term Loan
                             Documentation Principles).

                                                 B-12
#91120726v8
#91297610v2
                         “Material Adverse Effect” means any event, circumstance or condition that
                         has had a material and adverse effect on (a) the business, results of
                         operations or financial condition of the Borrower and its restricted
                         subsidiaries, taken as a whole, (b) the ability of the Borrower and its
                         restricted subsidiaries, taken as a whole, to perform their material payment
                         obligations under the Facilities Documentation or (c) material remedies
                         (taken as a whole) of the Administrative Agent and the Lenders under the
                         Facilities Documentation.

Conditions Precedent:    The availability of the Term Loan Facility on the Closing Date will be
                         subject solely to the applicable conditions precedent set forth in Exhibit D
                         to the Commitment Letter. For the avoidance of doubt, it is agreed that
                         conditions set forth in Exhibit D are subject, in all respects, to the Certain
                         Funds Provision.

Affirmative Covenants:   Consistent with the Term Loan Documentation Principles (to be applicable
                         to the Borrower and its restricted subsidiaries) and limited to the following:
                         delivery of consolidated annual audited financial statements within 120
                         days of the end of each fiscal year without any going concern qualification
                         or exception (except to the extent such qualification or exception is a result
                         of a current maturity of indebtedness or any actual or prospective default of
                         any financial covenant) and, for each of the first three fiscal quarters of any
                         fiscal year, quarterly unaudited financial statements within 45 days for each
                         of the first three fiscal quarters of any fiscal year; together with the delivery
                         of annual financials, customary management discussion and analysis;
                         together with the delivery of quarterly financials, summary management
                         discussion and analysis; quarterly lender calls at the Term Loan
                         Administrative Agent’s request; annual budgets and quarterly (for the first
                         three fiscal quarters of each fiscal year) and annual compliance certificates;
                         payment of material taxes; maintenance of existence; compliance with
                         laws; maintenance of property (subject to casualty, condemnation and
                         normal wear and tear) and adequate insurance; maintenance of books and
                         records; right of the Term Loan Administrative Agent to inspect property
                         and books and records (subject to frequency and cost reimbursement
                         limitations consistent with the Term Loan Documentation Principles and
                         other than information subject to confidentiality obligations or attorney-
                         client privilege and other exceptions to be agreed); information (including,
                         without limitation, the PATRIOT Act and the Beneficial Ownership
                         Regulation); notices of events of default; changes in fiscal year; designation
                         and re-designation of restricted and unrestricted subsidiaries; notices of
                         litigation and ERISA events which, in either case, result in a Material
                         Adverse Effect; use of proceeds; further assurances with respect to the
                         Collateral and Guarantees; material changes in lines of business (other than
                         lines of business complementary, ancillary, synergistic or incidentally
                         related to then-existing lines of business); commercially reasonable efforts
                         to maintain public ratings (but not to maintain a specific rating); in each
                         case, all with customary materiality qualifiers, exceptions and limitations to
                         be agreed upon and consistent with the Term Loan Documentation
                         Principles.


                                              B-13
#91120726v8
#91297610v2
Negative Covenants:   Consistent with the Term Loan Documentation Principles (to be applicable
                      to the Borrower and its restricted subsidiaries) and limited to the following
                      (which shall be subject to customary materiality qualifiers, exceptions and
                      limitations to be mutually agreed upon and which shall be consistent with
                      the Term Loan Documentation Principles):

                      1. Limitation on asset sales (with exceptions to include, without limitation,
                      the Specified Disposition).

                      2. Limitation on mergers, liquidations, dissolutions and other fundamental
                      changes.

                      3. Limitations on dividends, stock repurchases and redemptions of equity
                      interests.

                      4. Limitation on incurrence of indebtedness (with exceptions to include,
                      without limitation, the Facilities, any Incremental Facility, Refinancing
                      Facility, Incremental Equivalent Debt or Refinancing Notes or and any
                      permitted refinancings thereof).

                      5. Limitation on investments.

                      6. Limitation on liens (with exceptions to include liens securing the
                      Facilities (including any Incremental Facility and any Refinancing Facility),
                      Incremental Equivalent Debt and Refinancing Notes).

                      7. Limitations on restrictions on distributions from subsidiaries and granting
                      of negative pledge clauses.

                      8. Limitations on prepayments, redemptions and repurchases of certain
                      material debt that is subordinated in right of payment or security to the
                      Facilities or is unsecured, excluding for the avoidance of doubt, the ABL
                      Loans.

                      9. Limitations on amendments to organizational documents and material
                      Junior Debt documents, in each case, solely to the extent such amendments
                      are materially adverse to the Term Lenders.

                      10. Limitations on transactions with affiliates.

                      Unless an event of default has occurred and is continuing or would result
                      therefrom (at the time of execution of a binding agreement in respect
                      thereof), the Borrower and its restricted subsidiaries may make acquisitions
                      (each, a “Permitted Acquisition”), subject solely to the following terms and
                      conditions: (i) after giving effect thereto, the Borrower is in compliance
                      with the permitted lines of business covenant and (ii) if the Borrower or any
                      of its restricted subsidiaries acquires the majority of the equity interests of
                      any person in connection with such acquisition such person will, subject to
                      the right of the Borrower to designate an unrestricted subsidiary and
                      (subject to a cap on amounts invested by Term Loan Loan Parties in entities
                      that do not become (or assets that do not become owned by) Term Loan

                                           B-14
#91120726v8
#91297610v2
                             Loan Parties) become a restricted subsidiary and, solely to the extent
                             required by and subject to the limitations set forth in, “Guarantee”” and
                             “Security” and the immediately preceding parenthetical above, the acquired
                             company and its subsidies will become Term Loan Guarantors and pledge
                             their Collateral to the Term Loan Administrative Agent.

                             The Borrower will be also permitted to utilize an “Available Additional
                             Basket” in an amount equal to (a) a fixed amount to be agreed, plus (b) 50%
                             of cumulative consolidated net income (to be defined consistent with the
                             Term Loan Documentation Principled), plus (c) the proceeds of new public
                             or private qualified equity issuances by, and capital contributions to, the
                             Borrower after the Closing Date, plus (d) debt and disqualified stock which
                             have been exchanged or converted into qualified equity of the Borrower
                             (and any direct or indirect parent thereof) after the Closing Date, plus (e)
                             the proceeds of sales of investments made under the Available Additional
                             Basket, plus (f) without duplication of amounts under clause (e) above,
                             returns, profits, distributions and similar amounts received on investments
                             made under the Available Additional Basket (up to the amount of the
                             original investment), plus (g) the investments of the Borrower and its
                             restricted subsidiaries in any unrestricted subsidiary that have been
                             transferred to the Borrower or any of its restricted subsidiaries, in each case
                             up to the amount of the original investment made in such unrestricted
                             subsidiary under the Available Additional Basket, plus (h) the amount of
                             Retained Declined Proceeds, plus (i) the sale of equity interests or assets of
                             an unrestricted subsidiary, joint venture or minority investment that has
                             been re-designated as a restricted subsidiary or that has been merged or
                             consolidated into a Term Loan Party or any of its restricted subsidiaries or
                             the fair market value of the assets of any unrestricted subsidiary, joint
                             venture or minority investment that have been transferred to a Term Loan
                             Loan Party or any of its restricted subsidiaries, in each case up to the
                             amount of the original investment made in such unrestricted subsidiary,
                             joint venture or minority investment under the Available Additional Basket,
                             plus (k) certain other items to be mutually agreed and consistent with the
                             Term Loan Documentation Principles, in the case of each of the foregoing
                             clauses (a) through (k), to the extent not otherwise applied to make
                             investments to other restricted payments (including subordinated debt
                             prepayments, redemptions or repurchases); provided that, to the extent such
                             amounts are to be utilized for dividends, stock repurchases and redemptions
                             of equity interests or for prepayments, redemption and repurchases of
                             Junior Debt, the unused amounts under the Available Additional Basket
                             shall only be available so long as (x) no event of default has occurred and is
                             continuing and (y) the Borrower shall be in compliance, on a pro forma
                             basis, with a Consolidated Total Net Leverage Ratio to be agreed (the
                             “Available Additional Basket Conditions”).

Limited Condition            Consistent with the Term Loan Documentation Principles.
Transactions:

Financial Covenant:          None.
Unrestricted Subsidiaries:   The Term Loan Facility Documentation will contain provisions pursuant to

                                                  B-15
#91120726v8
#91297610v2
                     which, so long as no event of default is continuing, the Borrower will be
                     permitted to designate any existing or subsequently acquired or organized
                     subsidiary as an “unrestricted subsidiary” and subsequently re-designate
                     any such unrestricted subsidiary as a restricted subsidiary, if, on a pro
                     forma basis, the Borrower would be in compliance with a maximum
                     Consolidated Total Net Leverage Ratio equal to the Consolidated Total Net
                     Leverage Ratio on the Closing Date, provided, (x) such designation of a
                     restricted subsidiary as an unrestricted shall be deemed to constitute the
                     incurrence of indebtedness and liens of such subsidiary (and reduction in
                     an outstanding investment). Unrestricted subsidiaries will not be subject to
                     the mandatory prepayments, representations and warranties, covenants,
                     events of default or other provisions of the Term Loan Facility
                     Documentation, and the results of operations and indebtedness of
                     unrestricted subsidiaries will not be taken into account for purposes of
                     calculating any financial ratios or baskets contained in the Term Loan
                     Facility Documentation.

Events of Default:   Consistent with the Term Loan Documentation Principles (to be applicable
                     to the Borrower and its restricted subsidiaries) and limited to the following
                     (with grace periods, baskets and materiality thresholds to be mutually
                     agreed upon and consistent with the Term Loan Documentation Principles):
                     nonpayment of principal; nonpayment of interest with a grace period of
                     5 business days; nonpayment of fees or other amounts with a grace period
                     of 10 business days; any representation or warranty in the Term Loan
                     Facility Documentation proving to have been materially incorrect when
                     made or deemed made; failure to perform or observe covenants set forth in
                     the Term Loan Facility Documentation within a specified period of time
                     where appropriate (subject, in the case of affirmative covenants, to a grace
                     period of 30 days following written notice from the Term Loan
                     Administrative Agent (other than in respect of maintenance of the
                     Borrower’s existence and notices of default); cross-default (other than with
                     respect to the ABL Facility) and cross-acceleration to debt in excess of a
                     materiality threshold; cross-acceleration to the ABL Facility; bankruptcy
                     and insolvency defaults (with a 60 day grace period for involuntary
                     proceedings); final monetary judgment defaults to the extent not covered by
                     indemnities or insurance above a materiality threshold (with a 60 day grace
                     period); customary ERISA events that would result in a Material Adverse
                     Effect; invalidity of material guarantees or impairment of security of a
                     material portion of the Collateral; and change of control (to be defined in a
                     manner consistent with the Term Loan Documentation Principles)).

Voting:              Amendments and waivers of the Term Loan Facility Documentation will
                     require the approval of Term Lenders holding more than 50% of the
                     aggregate amount of loans and commitments under the Facilities (the
                     “Required Term Lenders”), except that (a) only the consent of each directly
                     and adversely affected Lender (and not the Required Term Lenders) shall
                     be required with respect to (i) increases in commitments of such Term
                     Lender (it being understood that a waiver of any condition precedent or the
                     waiver of any default, event of default or mandatory prepayment shall not
                     constitute an increase of any commitment of any Term Lender),
                     (ii) reductions of principal, interest or fees payable to such Term Lender

                                         B-16
#91120726v8
#91297610v2
              (other than waivers of default interest, a default or event of default or
              mandatory prepayment), provided that any change in the definitions of any
              ratio used in the calculation of any rate of interest or fees (or the component
              definitions) shall not constitute a reduction in any rate of interest or fees,
              (iii) extensions of final scheduled maturity or scheduled times for payment
              of principal, interest or fees owing to such Term Lender (it being
              understood and agreed that the waiver of any mandatory prepayment,
              default interest, default or event of default shall only require the consent of
              the Required Term Lenders) and (iv) alterations of such Lender’s pro rata
              sharing of payments, (b) the consent of all Term Lenders shall be required
              with respect to (i) releases of all or substantially all of the Term Loan
              Guarantors or all or substantially all of the Collateral (other than in
              connection with permitted asset sales, dispositions, mergers, liquidations or
              dissolutions or as otherwise permitted) and (ii) reductions to any of the
              voting percentages, and (c) the consent of the Term Loan Administrative
              Agent shall be required with respect to amendments and waivers directly
              adversely affecting its rights or duties; it being understood that (i) additional
              extensions of credit permitted under the Term Loan Facility Documentation
              shall not require the consent of all Term Lenders but instead shall only
              require the consent of each Term Lender extending such credit, (ii) any
              applicable intercreditor agreement may be amended solely with the consent
              of the Term Loan Administrative Agent to give effect thereto or to carry out
              the purposes thereof and (iii) there shall be no “class” voting requirement
              for amendments, modifications or supplements to the Term Loan Facility
              Documentation.

              The Term Loan Facility Documentation shall contain a mechanism to
              permit the Borrower (a) with the consent of each directly and adversely
              affected Term Lender under the Term Loan Facility, but without the
              consent of any other Term Lender or the Required Term Lenders, to extend
              the maturity date and to provide for different interest rates and fees and
              prepayments for the Term Lender providing such extended maturity date, so
              long as an offer to extend the final expiration or maturity date of the
              applicable Facility is made to all Term Lenders of the applicable class on a
              pro rata basis pursuant to procedures established by the Term Loan
              Administrative Agent and (b) with the consent of each directly and
              adversely affected Term Lender under the applicable Facility (but no other
              Term Lender) to provide for a “re-pricing” amendment which reduces the
              interest rate accruing in respect of the Term Loans and/or Revolving Loans
              held by such Term Lender.

              In connection with any proposed amendment, modification, waiver or
              termination (a “Proposed Change”) requiring the consent of all Term
              Lenders or all directly and adversely affected Term Lenders, if the consent
              to such Proposed Change of other Term Lenders whose consent is required
              is not obtained (but the consent of the Required Term Lenders or more than
              50% (in principal amount) of the directly and adversely affected Term
              Lenders, as applicable, is obtained) (any such Term Lender whose consent
              is not obtained being referred to as a “Non-Consenting Lender”), then the
              Borrower may, at its option and at its sole expense and effort, upon notice
              to such Non-Consenting Lender and the Term Loan Administrative Agent,

                                   B-17
#91120726v8
#91297610v2
              (x) require such Non-Consenting Lender to assign and delegate, without
              recourse (in accordance with and subject to customary restrictions on
              assignment), all its interests, rights and obligations under the Term Loan
              Facility Documentation with respect to the applicable class or classes of
              loans to an assignee that shall assume such obligations (which assignee may
              be another Term Lender, if a Term Lender accepts such assignment) and/or
              (y) terminate the commitment of such Non-Consenting Lender and prepay
              such Term Lender on a non-pro rata basis; provided that, such Non-
              Consenting Lender shall have received payment of an amount equal to the
              outstanding principal of its loans, accrued interest thereon, accrued fees and
              all other amounts then due and owing to it under the Term Loan Facility
              Documentation with respect to such class or classes from the assignee (to
              the extent of such outstanding principal and accrued interest and fees) or the
              Borrower (in the case of all other amounts).

              The Term Loan Facility Documentation shall contain customary provisions
              consistent with the Term Loan Documentation Principles for replacing or
              terminating the commitments of (i) an insolvent Term Lender, (ii) a Lender
              failing to fund its commitment (a “Defaulting Lender”), (iii) a Lender
              seeking indemnity for increased costs or grossed-up tax payments and (iv) a
              Lender refusing to extend its commitment, in each case consistent with the
              Term Loan Documentation Principles.

              In addition, the Term Loan Facility Documentation shall provide for the
              amendment (or amendment and restatement) of the Term Loan Facility
              Documentation to (a) add one or more additional or replacement credit
              facilities thereto and changes related thereto and (b) to provide for term
              loans replacing all or a portion of the Term Loans, subject to customary
              limitations, with only the consent of the Borrower and the lenders providing
              such replacement term loans and, in connection with any of the foregoing,
              the right of the Borrower to require the applicable Term Lenders to assign
              their Term Loans to the providers of any replacement credit facility or loans
              or to prepay their outstanding loans and terminate their commitments.

              The Term Loan Facility Documentation will permit guarantees, collateral
              security documents and related documents to be amended and waived with
              the consent of the Term Loan Administrative Agent at the request of
              Borrower without the need for consent by any other Term Lender if such
              amendment or waiver is delivered in order to (i) comply with local law or
              advice of local counsel or (ii) cause such guarantee, collateral security
              document or other document to be consistent with or effectuate the credit
              agreement and the other Term Loan Facility Documentation. The Term
              Loan Administrative Agent shall be entitled (in its discretion) to extend any
              deadline for taking actions required to perfect security interests in collateral.

              In addition, if the Term Loan Administrative Agent and the Borrower shall
              have jointly identified an obvious error, defect or any error or omission of a
              technical nature in the Term Loan Facility Documentation, then the Term
              Loan Administrative Agent and the Borrower shall be permitted to amend
              such provision without further action or consent of any other party if such
              amendment is posted to the Lenders and Required Lenders (to be defined)

                                   B-18
#91120726v8
#91297610v2
                             do not oppose such amendment within five business days of such posting.

Cost and Yield Protection:   Usual for facilities and transactions of this type (including mitigation
                             provisions and to include Dodd-Frank and Basel III as changes in law) and
                             consistent with the Term Loan Documentation Principles; provided that
                             requests for such additional payments shall be limited to circumstances in
                             which the applicable Lender is imposing such charges on other similarly
                             situated borrowers under comparable syndicated credit facilities. The Term
                             Loan Facility Documentation will contain customary tax gross-up
                             provisions.

Assignments and              The Term Lenders will be permitted to assign loans and commitments with
Participations:              the consent (not to be unreasonably withheld or delayed) of the Borrower
                             (unless a payment or bankruptcy (with respect to the Borrower) event of
                             default has occurred and is continuing or such assignment is to a Term
                             Lender, an affiliate of a Term Lender or an approved fund of a Term
                             Lender); provided that, with respect to the Term Loan Facility, the
                             Borrower’s consent shall be deemed given if it fails to respond within
                             fifteen business days; provided further that, no loans or commitments shall
                             be assigned to Disqualified Institutions. Each assignment (except to other
                             Term Lenders or their affiliates) will be in a minimum amount of
                             $1,000,000 or will be the assignment of the entire remaining amount of an
                             assigning Term Lender’s Term Loans.

                             The Term Loan Administrative Agent shall have no duties or
                             responsibilities for monitoring or enforcing prohibitions on assignment to
                             Disqualified Institutions.

                             The Term Lenders will be permitted to participate loans and commitments
                             without restriction (except as provided below).             Voting rights of
                             participants shall be limited to matters in respect of (a) reductions of
                             principal, interest or fees owing to such participant, (b) extensions of final
                             scheduled maturity or scheduled times for payment of interest or fees owing
                             to such participant and (c) releases of Collateral or Guarantees requiring the
                             approval of all Term Lenders. In no event shall any portion of the Facilities
                             be participated to any Disqualified Institution (so long as the identity of any
                             such Disqualified Institution to whom no portion of the Facilities shall be
                             participated is available to all Term Lenders).

Expenses and                 The Borrower shall pay within thirty (30) days after written demand
Indemnification:             (including documentation reasonably supporting such request) (a) all
                             reasonable documented out-of-pocket expenses of the Term Loan
                             Administrative Agent and the Term Loan Lead Arrangers associated with
                             the syndication, preparation, execution, delivery, negotiation and
                             administration of the Term Loan Facility Documentation and any
                             amendment or waiver with respect thereto (in the case of (i) legal fees and
                             expenses, limited to the reasonable documented fees, disbursements and
                             other charges of one counsel identified herein and, to the extent reasonably
                             necessary, one local counsel in each relevant jurisdiction, which, in each
                             case, shall exclude allocated costs of in-house counsel and (ii) fees or

                                                  B-19
#91120726v8
#91297610v2
              expenses with respect to any other advisor or consultant, solely to the extent
              the Borrower has consented to the retention of such person) and (b) all
              reasonable documented out-of-pocket expenses of the Term Loan
              Administrative Agent and the Term Lenders (in the case of legal fees and
              expenses, limited to the reasonable documented fees, disbursements and
              other charges of one counsel for the Term Loan Administrative Agent and
              the Term Lenders (taken as a whole) and to the extent reasonably
              necessary, one local counsel in each relevant jurisdiction and, in the event
              of a conflict of interest, one additional conflicts counsel for the affected
              Indemnified Persons (as defined below) taken as a whole, which, in each
              case, shall exclude allocated costs of in-house counsel), in connection with
              the enforcement of the Term Loan Facility Documentation.

              The Borrower will, within thirty (30) days after written demand, indemnify
              the Term Loan Administrative Agent, the Term Loan Lead Arrangers, the
              Term Lenders, their respective affiliates, and their respective officers,
              directors, employees, members, agents, advisors, representatives and
              controlling persons (each an “Indemnified Person”), and hold them
              harmless from and against all losses, claims, damages, liabilities and
              expenses (in the case of (i) legal fees and expenses, limited to reasonable
              fees, disbursements and other charges of one primary counsel for all such
              Indemnified Persons (taken as a whole) and to the extent reasonably
              necessary, one local counsel in each relevant jurisdiction and, in the event
              of a conflict of interest, one additional counsel for the affected Indemnified
              Persons taken as a whole, which, in each case, shall exclude allocated costs
              of in-house counsel and (ii) any other advisor or consultant, solely to the
              extent the Borrower has consented to the retention of such person) and
              liabilities of any such Indemnified Person arising out of or relating to any
              claim or any action, suit or other proceedings (regardless of whether any
              such Indemnified Person is a party thereto or whether such claim, litigation,
              or other proceeding is brought by a third party or by the Borrower or any of
              its affiliates) that relate to the Term Loan Facility Documentation or the use
              of proceeds therefrom; provided that, no Indemnified Person will be
              indemnified (a) for its (or any of its affiliates’ or any of its or their
              respective officers’, directors’, employees’, members’, agents’, advisors’,
              representatives’ and controlling persons’) willful misconduct, bad faith or
              gross negligence (to the extent determined in a final non-appealable order
              of a court of competent jurisdiction), (b) for its (or any of its affiliates’ or
              any of its officers’, directors’, employees’, members’, agents’, advisors’,
              representatives’ and controlling persons’) material breach of its obligations
              under the Term Loan Facility Documentation (to the extent determined in a
              final non-appealable order of a court of competent jurisdiction), (c) for any
              dispute among Indemnified Persons (or any of their respective affiliates or
              any of their respective officers, directors, members, employees, agents,
              advisors, representatives and controlling persons) that does not involve an
              act or omission by the Borrower or any of its subsidiaries (other than any
              claims against the Term Loan Administrative Agent or the Term Loan Lead
              Arrangers in their capacity as such but subject to clause (a) and (b) above)
              or (d) for any settlement effected without the Borrower’s prior written
              consent (not to be unreasonably withheld or delayed), but if settled with
              Borrower’s prior written consent or if there is a final non-appealable

                                   B-20
#91120726v8
#91297610v2
                           judgment against an Indemnified Person in any such proceeding, the
                           Borrower will indemnify and hold harmless such Indemnified Person from
                           and against any and all actual losses, claims, damages, liabilities and
                           expenses by reason of such settlement or judgment in accordance with this
                           section. Each such Indemnified Person agrees to refund and return any and
                           all amounts paid by the Borrower to such Indemnified Person to the extent
                           any of the foregoing items described in clauses (a) through (d) occurs (to
                           the extent determined in a final non-appealable order of a court of
                           competent jurisdiction). None of the Indemnified Persons or the Borrower
                           shall be liable for any special, indirect, consequential or punitive damages
                           in connection with the Facilities (except to the extent of its indemnity or
                           reimbursement obligations hereunder in respect of any losses, claims,
                           damages, liabilities and expenses incurred or paid by an Indemnified Person
                           to a third party).

Governing Law              New York.
and Forum:

Counsel to Term Loan       Davis Polk & Wardwell LLP
Administrative Agent and
Term Loan Lead
Arrangers:




                                               B-21
#91120726v8
#91297610v2
                                                                   ANNEX I TO EXHIBIT B

Interest Rates:   The interest rates under the Term Loan Facility are set forth in the Fee
                  Letter.

                  As used herein and in the Fee Letter:

                  “Adjusted LIBOR” means the London interbank offered rate, adjusted for
                  statutory reserve requirements (and each Term Loan designated as such, an
                  “Adjusted LIBOR Loan”); provided that Adjusted LIBOR shall be deemed
                  to be no less than 0.00% per annum.

                  “ABR” means the highest of (i) the rate the Term Loan Administrative
                  Agent announces from time to time as its prime rate, (ii) the Federal Funds
                  Effective Rate, plus 1/2 of 1% and (iii) Adjusted LIBOR plus 1% (and each
                  Term Loan designated as such, an “ABR Loan”).

                  Adjusted LIBOR borrowings may be made for interest periods of 1, 2, 3 or
                  6 months and, if available to all relevant Term Lenders, a period shorter
                  than one month or a period of 12 months, as selected by the Borrower.

                  Interest on Adjusted LIBOR Loans and all fees will be payable in arrears on
                  the basis of a 360-day year, calculated on the basis of the actual number of
                  days elapsed. Interest on ABR Loans will be payable in arrears on the basis
                  of a 365-day year (or a 366-day year in a leap year) calculated on the basis
                  of the actual number of days elapsed. Interest will be payable on Adjusted
                  LIBOR Loans on the last day of the applicable interest period (or at the end
                  of each three months, in the case of interest periods longer than three
                  months) and upon prepayment, and on ABR Loans quarterly and upon
                  prepayment.

                  If either (i) the Term Loan Administrative Agent determines that adequate
                  and reasonable means do not exist for ascertaining Adjusted LIBOR and
                  such circumstances are unlikely to be temporary and/or (ii) the supervisor
                  for the administrator of the London interbank offered rate or a governmental
                  authority having jurisdiction over the Term Loan Administrative Agent has
                  made a public statement identifying a specific date after which the London
                  interbank offered rate shall no longer be used for determining interest rates
                  for loans, then the Term Loan Administrative Agent and the Borrower shall
                  endeavor to establish an alternate rate of interest to “LIBOR” and that gives
                  due consideration to the then prevailing market convention for determining
                  a rate of interest for syndicated loans in the United States at such time and
                  shall enter into an amendment to reflect such alternate rate of interest and
                  such other related changes to the Term Loan Facility Documentation as
                  may be applicable, which amendment shall not require the consent of any
                  Lender unless the Term Loan Administrative Agent shall have received,
                  within five business days of the date notice of such successor or alternative
                  index rate is provided to the Lenders, a written notice from the Required
                  Lenders stating that such Required Lenders object to such amendment.

Default Rate:     Upon any payment or bankruptcy event of default, the interest rate will be,

#91120726v8
#91297610v2
              with respect to overdue principal, the applicable interest rate, plus 2.00%
              per annum and, with respect to any other overdue amount, the interest rate
              applicable to ABR Loans, plus 2.00% per annum (other than to Defaulting
              Lenders). Interest on such overdue amounts will be payable upon written
              demand.




                                  B-I-2
#91120726v8
#91297610v2
                                                                                             EXHIBIT C
                                           Project Jedi
                                           ABL Facility
                                  Summary of Terms and Conditions

                 Capitalized terms used but not defined in this Exhibit C shall have the respective
meanings set forth in the letter agreement to which this Exhibit C is attached and in the other Exhibits
attached thereto. In the case of any such capitalized term that is subject to multiple and differing
definitions, the appropriate meaning thereof in this Exhibit C shall be determined by reference to the
context in which it is used.

Borrowers:                   With respect to the U.S. Facility (as defined below), the Borrower (as
                             defined in Exhibit B) (the “Borrower”) and other domestic co-borrowers
                             consistent with the Existing ABL Facility (collectively, the “U.S.
                             Borrowers”).

                             With respect to the Canadian Facility (as defined below), UNFI Canada,
                             Inc. (the “Canadian Borrower”).

ABL Administrative           In the case of the Incremental ABL Facility, the administrative agent and
Agent and ABL Collateral     collateral agent under the Existing Facility will continue to act as the
Agent:                       administrative agent and collateral agent (the “Existing ABL Agent”; the
                             Existing ABL Agent or the New ABL Agent (as defined below), as the case
                             may be, the “ABL Administrative Agent”).

                             In the case of the Backstop ABL Facility, Bank of America, N.A. (“Bank of
                             America”) will act as the sole administrative agent and sole collateral agent
                             (in such capacities and together with its permitted successors, the “New
                             ABL Agent” and, collectively with the Term Loan Administrative Agent (as
                             defined in Exhibit B), the “Administrative Agents”) for a syndicate of
                             banks, financial institutions and other institutional lenders and investors
                             (other than Disqualified Institutions) (together with the Initial ABL
                             Lenders, the “ABL Lenders” and, collectively with the Term Lenders (as
                             defined in Exhibit B), the “Lenders”) reasonably acceptable to the Borrower
                             (such acceptance not to be unreasonably withheld or delayed).

ABL Lead Arrangers and       MLPFS, GS Bank, Wells Fargo Bank, JPMCB and US Bank (collectively,
Bookrunners:                 in such capacities, the “ABL Lead Arrangers” and, together with the Term
                             Loan Lead Arrangers (as defined in Exhibit B), the “Lead Arrangers”).

ABL Facility:                Either (x) an increase in the U.S. Revolver Commitments and/or the
                             Canadian Commitments under and as defined in the Third Amended and
                             Restated Loan and Security Agreement dated as of April 29, 2016 among
                             the Borrower, Bank of America, N.A. and the other borrowers, agents and
                             lenders party thereto (the “Existing ABL Facility”) in an aggregate principal
                             amount of $1,100,000,000 (the “Incremental ABL Facility”) pursuant to the
                             ABL Amendment or (y) in the event the ABL Amendment is not approved
                             by the requisite lenders under the Existing ABL Facility on or prior to the
                             Closing Date, an asset-based revolving facility in an aggregate principal
                             amount of $2,000,000,000 comprised of (i) an asset-based revolving credit
                             facility in an aggregate principal amount of $1,950,000,000 available for

#91120726v8
#91297610v2
                   U.S. Borrowers (the “U.S. Facility”) and (ii) an asset-based revolving
                   facility in an aggregate principal amount of $50,000,000 available for the
                   Canadian Borrower (the “Canadian Facility”) (collectively, the “Backstop
                   ABL Facility” and, together with the Incremental ABL Facility, the “ABL
                   Facility”; loans incurred under the ABL Facility shall be the “ABL Loans”).
                   The ABL Loans will be subject to availability as described under the
                   heading “Availability” below.

Use of Proceeds:   Subject to Availability (as defined below), the proceeds of loans under the
                   ABL Facility will be used (a) on the Closing Date, to issue or cash
                   collateralize any letters of credit or to fund any upfront fees or OID due to
                   the exercise of the “market flex” provisions of the Fee Letter with respect to
                   the Term Loan Facility, (b) on or after the Closing Date, to finance working
                   capital and general corporate purposes from time to time for the Borrower
                   and its subsidiaries, (c) on the Closing Date, to fund a portion of the
                   purchase price in connection with the Acquisition, and (d) on the Closing
                   Date, to pay transaction fees, costs and expenses; provided that the
                   aggregate amount of ABL Loans made on the Closing Date for purposes set
                   forth in clauses (b) through (d) above shall not exceed $1,200 million in the
                   aggregate plus, at the Borrower’s election, an amount sufficient to fund any
                   original issue discount (“OID”) or upfront fees required to be funded in
                   connection with the “market flex” provisions of the Fee Letter.

Availability:      In the case of the Incremental ABL Facility: pursuant to the Existing ABL
                   Facility.

                   In the case of the Backstop ABL Facility:

                   Availability under the U.S. Facility will be equal to the lesser of (a) the then
                   available unutilized commitments under the U.S. Facility and (b) the then
                   available unutilized U.S. Borrowing Base (as defined below).

                   “U.S. Borrowing Base” shall mean (a) 90% of Eligible Accounts (to be
                   defined in a manner consistent with the ABL Documentation Principles),
                   plus (b) 90% of NOLV Percentage of the Value of Eligible Inventory (each
                   to be defined in a manner consistent with the ABL Documentation
                   Principles), plus (c) Qualified Cash (to be defined in a manner consistent
                   with the ABL Documentation Principles), plus (d) Eligible Pharmacy
                   Receivables (to be defined in a manner consistent with the Target ABL
                   Facility with certain exceptions to be agreed), subject to advance rates to be
                   agreed, plus (e) Pharmacy Scripts Availability (to be defined in a manner
                   consistent with the Target ABL Facility with certain exceptions to be
                   agreed), in each case of the U.S. Borrowers, minus (f) applicable reserves
                   (such reserves shall be established from time to time by the ABL
                   Administrative Agent in its permitted discretion on the same terms and
                   conditions of and consistent with the ABL Documentation Principles).

                   Availability under the Canadian Facility will be equal to the lesser of (a) the
                   then available unutilized commitments under the Canadian Facility and (b)
                   the then available unutilized Canadian Borrowing Base (as defined below).


                                         C-2
#91120726v8
#91297610v2
                           “Canadian Borrowing Base” shall mean (a) 90% of Eligible Accounts (to be
                           defined in a manner consistent with the ABL Documentation Principles),
                           plus (b) 90% of NOLV Percentage of the Value of Eligible Inventory (each
                           to be defined in a manner consistent with the ABL Documentation
                           Principles), plus (c) Qualified Cash (to be defined in a manner consistent
                           with the ABL Documentation Principles), in each case of the Canadian
                           Borrower, minus (d) applicable reserves (such reserves shall be established
                           from time to time by the ABL Administrative Agent in its permitted
                           discretion on the same terms and conditions of and consistent with the ABL
                           Documentation Principles).

                           The U.S. Borrowing Base and the Canadian Borrowing Base (collectively,
                           the “Borrowing Base”) shall be computed pursuant to a Borrowing Base
                           certificate to be delivered by the Borrower in such manner and at such
                           frequency as is consistent with the ABL Documentation Principles.

                           The Borrower will use commercially reasonable efforts to deliver a field
                           examination and inventory appraisal prior to the Closing Date. In the event
                           the New ABL Agent has not received its field examinations and inventory
                           appraisals with respect to the Target and its subsidiaries (the “Target
                           Group”) prior to the Closing Date, the Borrower shall provide the New
                           ABL Agent and its advisors and consultants with sufficient access and
                           relevant information relating to the Target Group and its assets to complete
                           such field examinations and inventory appraisals on or before the 90th day
                           after the Closing Date. In the case of the Backstop ABL Facility, during the
                           period from the Closing Date and until the New ABL Agent’s receipt and
                           reasonable opportunity to review such field examinations and inventory
                           appraisals, Availability with respect to the Target Group (to the extent any
                           member is an ABL Loan Party) shall be based on the Target’s existing
                           asset-based revolving credit facility; and if the New ABL Agent does not
                           receive such field examinations and inventory appraisals on or prior to the
                           90th day after the Closing Date, Availability with respect to the Target
                           Group shall be zero on and after such 90th day until the New ABL Agent’s
                           receipt and reasonable opportunity to review such field examinations and
                           inventory appraisals.

                           Notwithstanding the foregoing, it is agreed that regardless of the Borrowing
                           Base calculations on the Closing Date, availability under the ABL Facility
                           (whether the Existing ABL Facility, as amended by the Incremental ABL
                           Facility, or the Backstop ABL Facility) shall be no less than $1,500 million
                           on the Closing Date until the 90th day after the Closing Date; provided if the
                           ABL Administrative Agent receives field examinations and inventory
                           appraisals prior to the Closing Date and Availability is less than or equal to
                           $1,500 million, then Availability shall be deemed to be the greater of (x)
                           such Availability and (y) $1,300 million until the 90th day after the Closing
                           Date.

Interest Rates and Fees:   As set forth on Annex I to this Exhibit C.




                                                C-3
#91120726v8
#91297610v2
Maturity:              The Incremental ABL Facility will mature, and the lending commitments
                       thereunder will terminate, on April 29, 2021 and the Backstop ABL Facility
                       will mature, and the lending commitments thereunder will terminate, on the
                       date that is five (5) years from the Closing Date.

Cash Management/Cash   In the case of the Incremental ABL Facility, pursuant to the Existing ABL
Dominion:              Facility.

                       In the case of the Backstop ABL Facility, the Borrower shall deliver
                       account control agreements on the Borrower’s concentration accounts and
                       other accounts to be mutually agreed within 90 days after the Closing Date,
                       subject to extensions agreed to by the ABL Administrative Agent. After a
                       Trigger Event (as defined in the Existing ABL Facility), amounts in
                       controlled accounts will be swept into a core concentration account
                       maintained with the ABL Administrative Agent, subject to customary
                       exceptions and thresholds and consistent with the ABL Documentation
                       Principles.


Letters of Credit:     In the case of the Incremental ABL Facility, pursuant to the Existing ABL
                       Facility.

                       In the case of the Backstop ABL Facility:

                       Up to an amount to be agreed of the ABL Facility will be available to the
                       Borrower in the form of standby and trade letters of credit, which will
                       reduce availability under the ABL facility on a dollar-for-dollar basis.
                       Letters of credit will be issued by GS Bank and other ABL Lenders (in such
                       capacity, the “Issuing Banks”); provided that neither GS Bank nor any of its
                       affiliates shall be required to issue trade letters of credit; provided, further,
                       that each Initial ABL Lender that holds commitments under the ABL
                       Facility shall have a letter of credit commitment that is proportionate with
                       its commitment under the ABL Facility. Each letter of credit shall expire
                       not later than the earlier of (a) 12 months after its date of issuance or such
                       longer period of time as may be agreed by the applicable Issuing Bank and
                       (b) the fifth business day prior to the final maturity of the ABL Facility;
                       provided that any standby letter of credit may provide for renewal thereof
                       for additional periods of up to 12 months or such longer period of time as
                       may be agreed by the applicable Issuing Bank (which in no event shall
                       extend beyond the date referred to in clause (b) above, except to the extent
                       cash collateralized or backstopped pursuant to arrangements reasonably
                       acceptable to the relevant Issuing Banks).

                       Drawings under any letter of credit shall be reimbursed by the Borrower
                       (whether with its own funds or with the proceeds of borrowings under the
                       ABL Facility) within one (1) business day. Each ABL Lender under the
                       ABL Facility shall be irrevocably obligated to reimburse such Issuing Bank
                       pro rata based upon their respective ABL Facility commitments.

Swingline Loans:       Consistent with the ABL Documentation Principles.


                                             C-4
#91120726v8
#91297610v2
Guarantees:   In the case of the Incremental ABL Facility, pursuant to the Existing ABL
              Facility.

              In the case of the Backstop ABL Facility, all obligations of the Borrower
              under the ABL Facility and, at the option of the Borrower, the obligations
              of the Borrower or any of its subsidiaries under interest rate protection,
              currency exchange or other hedging arrangements with the ABL
              Administrative Agent, an ABL Lead Arranger, an ABL Lender or an
              affiliate of the ABL Administrative Agent, an ABL Lead Arranger or an
              ABL Lender (at the time such agreement was entered into or, in the case of
              any such arrangements existing on the Closing Date, on the Closing Date)
              specifically designated by the Borrower as “ABL Pari Passu Secured
              Hedging Arrangements” (collectively, the “ABL Pari Passu Secured
              Hedging Arrangements”) and, at the option of the Borrower, the cash
              management obligations of the Borrower or any of its subsidiaries owing to
              the ABL Administrative Agent, any ABL Lender or an affiliate of the ABL
              Administrative Agent or any ABL Lender (at the time such arrangement
              was entered into or, in the case of any such arrangements existing on the
              Closing Date, on the Closing Date) and specifically identified by the
              Borrower as “ABL Secured Cash Management Obligations” (collectively,
              “ABL Secured Cash Management Obligations”) will be unconditionally
              guaranteed (the “ABL Guarantees”) by each Guarantor under the Term
              Loan Facility and as provided in the following proviso, each wholly-owned
              subsidiary of the Borrower organized in Canada subject to limitations
              consistent with the Existing ABL Facility (the “ABL Guarantors” and,
              collectively with the Borrower, the “ABL Loan Parties”); provided, that
              (a)(i) no ABL Loan Party organized in Canada shall be required to
              guarantee or shall otherwise be liable for the obligations of any domestic
              Loan Party, but the domestic Loan Parties shall be required to guarantee the
              obligations of the Loan Parties organized in Canada and (ii) each Loan
              Party organized in Canada shall guarantee the obligations of the Canadian
              Borrower and (b) on the Closing Date, each Term Loan Guarantor will also
              be an ABL Guarantor; provided, further, that subsidiaries that are not
              “eligible contract participants” (after giving effect to any “keepwell”
              provisions) shall not guarantee swap obligations to the extent it is illegal or
              unlawful under the Commodity Exchange Act, or any regulation
              thereunder, by virtue of such subsidiary failing to constitute an “eligible
              contract participant”.

Security:     In the case of the Incremental ABL Facility, pursuant to the Existing ABL
              Facility.

              In the case of the Backstop ABL Facility:

              The ABL Facility, the ABL Guarantees, the ABL Pari Passu Secured
              Hedging Arrangements (at the option of the Borrower, subject to customary
              procedures to be agreed, which shall include that pari passu treatment in the
              waterfall will require reserves) and the ABL Secured Cash Management
              Obligations (at the option of the Borrower, subject to customary procedures
              to be agreed) will be secured by the following: (a) a perfected first-priority
              (subject to exceptions consistent with the Existing ABL Facility and the

                                    C-5
#91120726v8
#91297610v2
                          Existing Term Facility) security interest in the following: (i) all personal
                          property of the Borrower and each ABL Guarantor consisting of accounts
                          receivable, cash, deposit accounts and security accounts (the “Current Asset
                          Collateral”), (ii) all owned and after acquired inventory of the Borrower and
                          the ABL Guarantors (the “Inventory Collateral”), (iii) the right to use
                          trademarks, tradenames and other intellectual property in connection with
                          the processing or sale of inventory or the sale or collection on accounts
                          receivable under a royalty fee license agreement or to the extent necessary
                          to sell such Current Asset Collateral or Inventory Collateral, and (iv) all
                          letter of credit rights, commercial tort claims, chattel paper, supporting
                          obligations, general intangibles (including contract rights, customer lists
                          and Pharmacy Scripts (to be defined in a manner consistent with the Target
                          ABL Facility)), documents, books, records and instruments relating to such
                          Current Asset Collateral or Inventory Collateral and, in the case of each of
                          clause (i) through (iv), the proceeds thereof (including insurance,
                          indemnity, guaranty and condemnation proceeds), in each case subject to
                          exceptions consistent with the ABL Documentation Principles (the
                          foregoing, collectively, the “ABL Priority Collateral”) and (b) a perfected
                          second-priority security interest in substantially all other present and after-
                          acquired assets of the Loan Parties other than real property (subject to
                          customary exceptions consistent the Term Facility Documentation
                          Principles) and proceeds of the foregoing (such collateral, excluding ABL
                          Priority Collateral, the “Term Loan Priority Collateral” and together with
                          the ABL Priority Collateral, the “Collateral”), in each case subject to
                          exceptions consistent with the Documentation Principles.

                          All the above-described pledges and security interests shall be created on
                          terms, and pursuant to documentation, consistent with the Documentation
                          Principles and subject to exceptions permitted under the Documentation
                          Principles. Notwithstanding anything to the contrary contained herein, the
                          requirements of the preceding paragraphs in this “Security” section shall be
                          subject to the Certain Funds Provision.

Intercreditor Matters:    The lien priority, relative rights and other creditors’ rights issues in respect
                          of the ABL Facility and the Term Loan Facility will be set forth in a
                          customary intercreditor agreement consistent with the ABL Documentation
                          Principles and the Term Loan Documentation Principles.

Uncommitted Incremental   Consistent with the ABL Documentation Principles; provided that in the
Facilities:               case of the Backstop ABL Facility, the aggregate amount of any increase in
                          commitments under the Backstop ABL Facility after the Closing Date shall
                          not exceed $600 million.
Mandatory Prepayments:    Consistent with the ABL Documentation Principles.

Voluntary Prepayments:    Consistent with the ABL Documentation Principles

ABL Documentation:        The definitive documentation with respect to the ABL Facility (the “ABL
                          Facility Documentation” and, collectively with the Term Loan Facility
                          Documentation (as defined in Exhibit B), the “Facilities Documentation”)
                          will be drafted based on the Existing ABL Facility as in effect on the date
                          hereof, as modified by the ABL Amendment if approved by the requisite
                                                C-6
#91120726v8
#91297610v2
                             lenders under the Existing ABL Facility (in the case of the Backstop ABL
                             Facility, with (i) reasonable modifications to the mechanical, operational,
                             administrative and agency provisions to reflect the administrative
                             guidelines and practices of the New ABL Agent reasonably agreed to by the
                             Borrower and, in each case, to the extent not inconsistent with the terms of
                             this Exhibit C, including additions of provisions regarding European Union
                             bail-in and Beneficial Ownership Regulation and (ii) conforming changes to
                             the representations and warranties, affirmative and negative covenants and
                             events of default set forth in the Term Loan Facility, where appropriate)
                             (collectively, the “ABL Documentation Principles”). The Term Loan
                             Documentation Principles (as defined in Exhibit B) and the ABL
                             Documentation Principles are referred to collectively herein as the
                             “Documentation Principles”.

Representations              Consistent with the ABL Documentation Principles.
and Warranties:

Conditions Precedent to      The availability of the ABL Facility on the Closing Date will be subject
Initial Borrowing:           solely to the applicable conditions precedent set forth in Exhibit D to the
                             Commitment Letter. For the avoidance of doubt, it is agreed that conditions
                             set forth in Exhibit D are subject, in all respects, to the Certain Funds
                             Provision.

Conditions Precedent         Consistent with the ABL Documentation Principles.
to each Borrowing (other
than on the Closing Date):

Affirmative Covenants:       Consistent with the ABL Documentation Principles.

Negative Covenants:          Consistent with the ABL Documentation Principles; provided that
                             incurrence of the Facilities and the Incremental Facilities (as defined in
                             Exhibit B) and the Specified Disposition shall, in each case, be permitted.

Financial Covenant:          Consistent with the ABL Documentation Principles; provided that “Trigger
                             Event” as defined in the Existing ABL Facility shall be amended to increase
                             the dollar prong of each threshold from $60,000,000 to $235,000,000.

Events of Default:           Consistent with the ABL Documentation Principles; provided that the
                             threshold for monetary judgments will be set at any amount to be mutually
                             agreed.

Voting:                      Consistent with the ABL Documentation Principles.

Cost and Yield Protection:   Consistent with the ABL Documentation Principles.

Assignments and              Consistent with the ABL Documentation Principles.
Participations:
Expenses and                 Consistent with the ABL Documentation Principles.
Indemnification:



                                                  C-7
#91120726v8
#91297610v2
Governing Law              New York.
and Forum:

Counsel to ABL             Davis Polk & Wardwell LLP
Administrative Agent and
ABL Lead Arrangers:




                                             C-8
#91120726v8
#91297610v2
Interest Rates:   In the case of the Incremental ABL Facility, pursuant to the Existing ABL
                  Facility.

                  In the case of the Backstop ABL Facility:

                  Initially, from and after the Closing Date until the last day of the first full
                  fiscal quarter ending after the Closing Date, the interest rates under (i) the
                  U.S. Facility will be Adjusted LIBOR plus 1.25% for Adjusted LIBOR
                  Loans or ABR plus 0.25% for ABR Loans and (ii) the Canadian Facility
                  will be BA Equivalent Rate plus 1.25% for BA Equivalent Rate Loans or
                  Canadian Prime Rate plus 0.25% for Canadian Prime Rate Loans, and then
                  on the first day of each fiscal quarter thereafter (the “Adjustment Date”), the
                  applicable margin under the ABL Facility will be determined from the
                  pricing grid below based on the average daily Aggregate Availability (as
                  defined in the Existing ABL Facility) for the fiscal quarter ending
                  immediately prior to such Adjustment Date.

                                               Applicable Margin
                                                 for Adjusted          Applicable Margin
                         Average Daily         LIBOR Loans/BA              for ABR
                           Aggregate            Equivalent Rate         Loans/Canadian
                          Availability               Loans             Prime Rate Loans
                      Greater than or
                      equal to 66.67% of              1.00%                   0.00%
                      the Line Cap
                      Greater than or
                      equal to 33.33% of
                      the Line Cap but                1.25%                   0.25%
                      less than 66.67% of
                      the Line Cap
                      Less than 33.33% of
                                                      1.50%                   0.50%
                      the Line Cap
                  As used herein:

                  “Adjusted LIBOR” means the London interbank offered rate, adjusted for
                  statutory reserve requirements provided that Adjusted LIBOR shall be
                  deemed to be no less than 0.00% per annum.

                  “Adjusted LIBOR Loans” means ABL Loans, the rate of interest on which
                  is based on Adjusted LIBOR.

                  “ABR” means the highest of (i) the U.S. prime rate published in The Wall
                  Street Journal from time to time, (ii) the one month Adjusted LIBOR plus
                  1.0% and (iii) the Federal Funds Effective Rate, plus 1/2 of 1%.

                  “ABR Loans” means ABL Loans, the rate of interest on which is based on
                  ABR.

                  “BA Equivalent Rate” will be defined in a manner consistent with the ABL
                  Documentation Principles.


#91120726v8
#91297610v2
                          “BA Equivalent Rate Loans” means ABL Loans, the rate of interest on
                          which is based on BA Equivalent Rate.

                          “Canadian Prime Rate” will be defined in a manner consistent with the
                          ABL Documentation Principles.

                          “Canadian Prime Rate Loans” means ABL Loans, the rate of interest on
                          which is based on the Canadian Prime Rate.

                          In no event shall the Adjusted LIBOR, ABR, BA Equivalent Rate or
                          Canadian Prime Rate be less than zero.

                          If either (i) the ABL Administrative Agent determines that adequate and
                          reasonable means do not exist for ascertaining Adjusted LIBOR and such
                          circumstances are unlikely to be temporary and/or (ii) the supervisor for the
                          administrator of the London interbank offered rate or a governmental
                          authority having jurisdiction over the ABL Administrative Agent has made
                          a public statement identifying a specific date after which the London
                          interbank offered rate shall no longer be used for determining interest rates
                          for loans, then the ABL Administrative Agent and the Borrower shall
                          endeavor to establish an alternate rate of interest to “Adjusted LIBOR” and
                          that gives due consideration to the then prevailing market convention for
                          determining a rate of interest for syndicated loans in the United States at
                          such time and shall enter into an amendment to reflect such alternate rate of
                          interest and such other related changes to the ABL Facility Documentation
                          as may be applicable, which amendment shall not require the consent of any
                          Lender unless the ABL Administrative Agent shall have received, within
                          five business days of the date notice of such successor or alternative index
                          rate is provided to the Lenders, a written notice from the Required Lenders
                          (to be defined) stating that such Required Lenders object to such
                          amendment.

Interest Periods and      Consistent with the ABL Documentation Principles.
Computation of Interest
and Fees:
Default Rate:             Consistent with the ABL Documentation Principles.

Letter of Credit Fees:    In the case of the Incremental ABL Facility, pursuant to the Existing ABL
                          Facility.

                          In the case of the Backstop ABL Facility:

                          A per annum fee equal to the applicable spread over Adjusted LIBOR under
                          the ABL Facility in effect from time to time will accrue on the aggregate
                          face amount of outstanding letters of credit under the ABL Facility, payable
                          in arrears at the end of each quarter after the Closing Date and upon
                          termination of the ABL Facility. Such fees shall be distributed to the ABL
                          Lenders (other than to Defaulting Lenders) pro rata in accordance with their
                          commitments under the ABL Facility. In addition, the Borrower shall pay
                          to each Issuing Bank, for its own account, (a) a fronting fee of 0.125% on
                          the aggregate face amount of outstanding letters of credit, payable in arrears

                                              C-I-2
#91120726v8
#91297610v2
                   at the end of each quarter after the Closing Date and upon termination of the
                   ABL Facility and (b) the Issuing Bank’s customary issuance and
                   administration fees.

Commitment Fees:   In the case of the Incremental ABL Facility, pursuant to the Existing ABL
                   Facility.

                   In the case of the Backstop ABL Facility:

                   Initially, 0.375% per annum on the undrawn portion (for this purpose,
                   disregarding Swingline Loans as a utilization of the ABL Facility) of the
                   commitments in respect of the ABL Facility and from and after the date that
                   is three months after the Closing Date, (a) if average daily usage is greater
                   than or equal to 25% of the total commitments, 0.25% per annum on the
                   undrawn portion (for this purpose, disregarding Swingline Loans as a
                   utilization of the ABL Facility) of the commitments in respect of the ABL
                   Facility and (b) if average daily usage is less than 25% of the total
                   commitments, 0.375% per annum on the undrawn portion (for this purpose,
                   disregarding Swingline Loans as a utilization of the ABL Facility) of the
                   commitments in respect of the ABL Facility.




                                       C-I-3
#91120726v8
#91297610v2
                                                                                                  EXHIBIT D

                                                Project Jedi
                                      Conditions Precedent to Funding

                Capitalized terms used but not defined in this Exhibit D shall have the meanings set forth
in the Commitment Letter and the other Exhibits attached to the Commitment Letter to which this Exhibit
D is attached. In the case of any such capitalized term that is subject to multiple and differing definitions,
the appropriate meaning thereof in this Exhibit D shall be determined by reference to the context in which
it is used.

                Subject, in each case, to the Certain Funds Provision, the initial availability of, and initial
funding under, the Facilities on the Closing Date shall be subject solely to the satisfaction or waiver by
the Lead Arrangers, as applicable, of the following conditions precedent:

                 (a)       The Acquisition shall have been, or substantially concurrently with the initial
borrowing under the Facilities shall be, consummated in all material respects in accordance with the
Transaction Agreement. No provision of the Transaction Agreement shall have been amended or
otherwise modified, no provisions thereof shall have been waived by you and no consent shall be granted
by you thereunder, in each case, in a manner material and adverse to the Initial Lenders (in its capacity as
such) without the consent of the Lead Arrangers (not to be unreasonably withheld, delayed, denied or
conditioned); provided that (i) any reduction in the purchase price for the Acquisition set forth in the
Transaction Agreement of greater than 10% shall be deemed to be material and adverse to the interests of
the Initial Lenders, and any reduction in the purchase price of 10% or less shall be deemed to be material
and adverse to the interests of the Initial Lenders unless applied to reduce the Term Loan Facility on a
dollar-for-dollar basis, (ii) any increase in the purchase price set forth in the Transaction Agreement shall
be deemed to be not material and adverse to the interests of the Lenders so long as such purchase price
increase is not funded with additional indebtedness and (iii) any change to the definition of Material
Adverse Effect (as defined in the Transaction Agreement as in effect on the Signing Date) shall be
deemed materially adverse to the Initial Lenders and shall require the consent of the Lead Arrangers (not
to be unreasonably withheld, delayed, denied or conditioned).

              (b)    The Closing Date Refinancing shall have been consummated prior to, or shall be
made or consummated substantially concurrently with the initial borrowing under the Facilities.

                 (c)     The Lead Arrangers shall have received copies of (A)(i) the audited consolidated
balance sheet and related consolidated statements of operations, comprehensive income, change in
stockholders’ equity and cash flows for the fiscal years of the Borrower ended August 1, 2015, July 30,
2016 and July 29, 2017 (it being understood that the Lead Arrangers acknowledges receipt of such
audited financial statements) and for each subsequent fiscal year of the Borrower ended at least 60 days
before the Closing Date and (ii) the unaudited consolidated balance sheet and related consolidated
statements of operations, comprehensive income, change in stockholders’ equity and cash flows for each
subsequent fiscal quarter (other than the fourth fiscal quarter of the Borrower’s fiscal year) ended at least
40 days before the Closing Date (it being understood that the Lead Arrangers acknowledge receipt of the
unaudited consolidated financial statements in respect of the fiscal quarters ended October 28, 2017,
January 27, 2018 and April 28, 2018) and (B)(i) the audited consolidated balance sheet and related
consolidated statements of operations, comprehensive income, change in stockholders’ equity and cash
flows for the fiscal years of the Target ended February 27, 2016, February 25, 2017 and February 24,
2018 (it being understood that the Lead Arrangers acknowledges receipt of such audited financial
statements) and for each subsequent fiscal year of the Target ended at least 60 days before the Closing
Date and (ii) the unaudited consolidated balance sheet and related consolidated statements of operations,



#91120726v8
#91297610v2
comprehensive income, change in stockholders’ equity and cash flows for each subsequent fiscal quarter
(other than the fourth fiscal quarter of the Target’s fiscal year) ended at least 40 days before the Closing
Date.

                 (d)     The Lead Arrangers shall have received an unaudited pro forma consolidated
balance sheet and related unaudited pro forma consolidated statement of income of the Borrower and its
subsidiaries as of and for the twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least 40 days (or 60 days if such four-fiscal quarter period is the end of
the Borrower’s fiscal year) prior to the Closing Date, prepared after giving effect to the Transactions as if
the Transactions had occurred on such date (in the case of such pro forma balance sheet) or on the first
day of such period (in the case of such pro forma statement of income), as applicable (which need not be
prepared in compliance with Regulation S-X of the Securities Act of 1933, as amended, or include
adjustments for purchase accounting (including adjustments of the type contemplated by Financial
Accounting Standards Board Accounting Standards Codification 805, Business Combinations (formerly
SFAS 141R))).

               (e)      Subject to the Certain Funds Provision, all documents and instruments required
to grant and perfect the Administrative Agent’s security interests in the Collateral shall have been
executed and delivered by the Loan Parties and, if applicable, be in proper form for filing.

                 (f)    The Administrative Agent shall have received (at least three (3) business days
prior to the Closing Date) all documentation and other information about the Borrower and each
Guarantor as has been reasonably requested in writing at least ten (10) business days prior to the Closing
Date by the Administrative Agent or the Lead Arrangers that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act and the Beneficial Ownership Certification.

                 (g)      (i) (x) With respect to the ABL Facility, the execution and delivery by the
Borrower and the other Loan Parties of the ABL Facility Documentation consistent with the Commitment
Letter and the ABL Facility Term Sheet shall have occurred and (y) with respect to the Term Loan
Facility, the execution and delivery by the Borrower and the other Loan Parties of the Term Loan Facility
Documentation consistent with the Commitment Letter and the Term Loan Facility Term Sheet shall have
occurred, (ii) with respect to each such Facility, the delivery of customary legal opinion(s) from counsel
to the Loan Parties, customary evidence of organizational authorization, customary officer’s and
secretary’s certificates, customary organizational good standing certificates (to the extent such concept
exists), customary borrowing requests and a solvency certificate of the Borrower’s chief financial officer,
chief operating officer or other officer with similar responsibilities substantially in the form attached as
Annex I hereto shall have each occurred and (iii) with respect to the ABL Facility, the delivery by the
Borrower of a Borrowing Base Certificate if a borrowing under the ABL Facility is requested to be made
on the Closing Date.

                 (h)      All fees required to be paid on the Closing Date pursuant to the Fee Letter and
reasonable out-of-pocket expenses required to be paid on the Closing Date pursuant to the Commitment
Letter, in each case to the extent invoiced at least three (3) business days prior to the Closing Date, shall
have been paid, or shall be paid substantially concurrently with, the initial borrowing under the Facilities
(which amounts may be offset against the proceeds of the Facilities).

                (i)      Except (a) as disclosed in any form, document or report publicly filed with or
publicly furnished to the SEC by the Target or any of its Subsidiaries (for purposes of this section, as
defined in the Transaction Agreement as in effect on the Signing Date) on or after February 27, 2016 and
prior to the Signing Date (excluding any disclosures set forth in any “risk factors”, “forward-looking


                                                    D-2
#91120726v8
#91297610v2
statements” or “market risk” sections or in any other section to the extent they are cautionary, predictive
or forward-looking in nature) or (b) as disclosed in the Company Disclosure Schedule (as defined in the
Transaction Agreement as in effect on the Signing Date) delivered to the Commitment Parties prior to or
concurrently with the execution and delivery of this Commitment Letter (provided that disclosure of any
item in any section or subsection of the Company Disclosure Schedule shall be deemed disclosed with
respect to any other section or subsection to the extent that the relevance of any disclosed event, item or
occurrence in such section or subsection to such other section or subsection is reasonably apparent on its
face), since February 24, 2018, there has not been any change, occurrence or development that has had or
would reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

                (j)     The Specified Representations shall be true and correct in all material respects as
of the Closing Date.

                 (k)     The Specified Transaction Agreement Representations shall be true and correct
in all material respects, but only to the extent that the Borrower (or any of its affiliates) has the right
(taking into account any applicable cure provisions) to terminate its obligations under the Transaction
Agreement or decline to consummate the Acquisition (in each case, in accordance with the terms of the
Transaction Agreement) as a result of a breach of such Specified Transaction Agreement Representation.

                (l)     The Closing Date shall not occur prior to 45 days after the Signing Date.

                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                   D-3
#91120726v8
#91297610v2
                                                                                  ANNEX I to EXHIBIT D


                                 FORM OF SOLVENCY CERTIFICATE

                                     SOLVENCY CERTIFICATE of

                               THE COMPANY AND ITS SUBSIDIARIES

                                                  [DATE]

Pursuant to (i) Section [__] of that certain [__] (the “Term Loan Credit Agreement”) and (ii) Section [__]
of that certain [__] (the “ABL Credit Agreement” and, collectively with the Term Loan Credit Agreement,
the “Credit Agreement”), the undersigned hereby certifies to the Administrative Agent and the Lenders,
solely in such undersigned’s capacity as [chief financial officer] [chief operating officer] [specify other
officer with similar responsibilities] of the Borrower, and not individually (and without personal liability),
as follows:

As of the date hereof, on a pro forma basis after giving effect to the consummation of the Transactions,
including the making of the Loans under the Credit Agreement on the date hereof, and after giving effect
to the application of the proceeds of such Loans:

          (a)   the fair value of the assets (on a going concern basis) of the Borrower and its
                Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis, their debts and
                liabilities, subordinated, contingent or otherwise;
          (b)   the present fair saleable value of the property (on a going concern basis) of the Borrower
                and its Subsidiaries, on a consolidated basis, is greater than the amount that will be
                required to pay the probable liability, on a consolidated basis, of their debts and other
                liabilities, subordinated, contingent or otherwise, as such debts and other liabilities
                become absolute and matured in the ordinary course of business;
          (c)   the Borrower and its Subsidiaries, on a consolidated basis, are able to pay their debts and
                liabilities, subordinated, contingent or otherwise, as such liabilities become absolute and
                matured in the ordinary course of business; and
          (d)   the Borrower and its Subsidiaries, on a consolidated basis, are not engaged in, and are not
                about to engage in, business contemplated as of the date hereof for which they have
                unreasonably small capital.

For purposes of this Solvency Certificate, the amount of any contingent liability at any time shall be
computed as the amount that would reasonably be expected to become an actual and matured liability in
the ordinary course of business. Capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned to them in the applicable Credit Agreement.

The undersigned is familiar with the business and financial position of the Borrower and its Subsidiaries
(taken as a whole). In reaching the conclusions set forth in this Solvency Certificate, the undersigned has
made such other investigations and inquiries as the undersigned has deemed appropriate, having taken
into account the nature of the particular business anticipated to be conducted by the Borrower and its
Subsidiaries (taken as a whole) after consummation of the transactions contemplated by the Credit
Agreement.

                                         [Signature Page Follows.]



#91120726v8
#91297610v2
          IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in such
undersigned’s capacity as [chief financial officer][chief operating officer][specify other officer with
similar responsibilities] of the Borrower, on behalf of the Borrower, and not individually, as of the date
first stated above.



                                                            ______________________________
                                                            Name:
                                                            Title:




                                            [Solvency Certificate]
#91120726v8
#91297610v2
